The next item is the report (A6-0061/2005) by Mrs Klaß on behalf of the Committee on the Environment, Public Health and Food Safety, on the protection of groundwater against pollution.
. Mr President, I should like to start by thanking the European Parliament, and especially the Committee on the Environment, Public Health and Food Safety and the rapporteur, Mrs Klaß, for their contribution to this report at first reading. Groundwater is an important resource, which is used for drinking water, and by industry and agriculture. It also has an important environmental value, given that it interacts with surface water and wetlands and, as such, forms an important part of the water cycle, which needs protection. The protection of groundwater from pollution has been the subject of Community legislation since as far back as 1980; most recently, in the Water Framework Directive passed in 2000. Nonetheless, there are still some gaps. There are no clear criteria for defining targets for the environmental quality of groundwater; more importantly, there are no good chemical status targets. In addition, special measures are needed to prevent and control the pollution of groundwater. This was acknowledged when the Water Framework Directive was approved, article 17 of which calls on the Commission to submit proposals to address the relevant requirements.
Within this framework, and following extensive consultations with the interested parties, the Commission submitted the proposal being debated today, which includes the main following elements:
- a compliance procedure for assessing good groundwater chemical status, in order to limit the number of pollutants, where Community standards already apply;
- criteria for assessing the chemical status of groundwater on the basis of environmental quality standards, which need to be adopted by the Member States at the appropriate national, regional or local level, depending on variations in natural groundwater conditions, the pressures identified and the chemical substances connected with pollution;
- criteria for determining deterioration in the quality of groundwater and for reversing pollution trends and
- measures to prevent or limit the direct and, more importantly, the indirect discharge of dangerous substances into the groundwater.
The proposal contains clear specifications which will ensure that the environmental targets of the Water Framework Directive are met in respect of groundwater. Similarly, the proposal strikes a satisfactory balance between issues which need to be addressed at Community level and issues which should preferably be left in the hands of the Member States.
. – Mr President, Commissioner, ladies and gentlemen, water is life, and groundwater is our main source of fresh water and hence also of drinking water, providing as it does 60% of the latter.
Groundwater is, though, not just a vital resource for the extraction of our drinking water; it is also essential to agriculture, industry and our eco-system. However hard we try to keep our water – and our groundwater in particular – clean, and to restore its purity where it is already polluted, we must, not least at European level, strike a sensible balance between the requirements of the water industry, the needs of agriculture, the eco-systems and the resources available for maintaining and restoring the purity of water in the Member States. As the re-purification of polluted groundwater is very difficult, very time-consuming and, in particular, very costly, prevention and the protection of the groundwater eco-system are particularly important.
On the European continent, at any rate, groundwater bodies, like rivers, know no borders. It is for that reason, and also because differing requirements in the Member States inevitably lead to distortions of competition for industry and agriculture, that the protection of groundwater is a task for Europe. Fortunately, though, we are not starting from nothing. This proposal from the Commission is derived from the Water Framework Directive, which has been in force since the year 2000, and was meant to be transposed in all the Member States from the end of December 2003. The primary task imposed on the Member States by the Water Framework Directive was the inventarisation of all waters by 22 March 2005. If all the Member States have met that deadline – and perhaps Commissioner Dimas can tell us whether or not they have – then every one of them ought, by now at the latest, to know in what condition its waters and groundwater are.
The Water Framework Directive lays down quality and quantity targets for all Community waters, including groundwater, and specifies the means whereby they are to be achieved. This daughter directive is intended to deal with two points that remain outstanding, firstly the criteria by reference to which groundwater is to be categorised as ‘good’ or ‘poor’ and, secondly, the point in time at which action must be taken if deterioration is established. We must also determine whether there is a need to enact rules on the indirect introduction of pollutants from point sources and diffuse sources.
We must consider in their context all the relevant directives: the Water Framework Directive, the Priority Substances Directive, the Nitrates Directive and the Plant Protection Products Directive. The costs incurred in administering and implementing them, and in monitoring their implementation, must be tolerable, without making it less likely that groundwater will be maintained in a good chemical status in all 25 EU Member States, for that is our objective.
We would, though, risk missing this target if we were to adopt the so-called compromise amendment 94 to Article 6, which has been tabled jointly by the PSE, the Liberals, the Greens and the GUE/NGL Group, and which would alter the fundamental direction not only of my report, but also of the Commission proposal and of the Water Framework Directive. It seeks to overburden the Member States by drawing up new lists of what it describes as hazardous substances and by imposing tasks to be regulated by the chemicals policy now in REACH. It proposes a new category of groundwater bodies mandated with the certification of safety zones with the chemical status of ‘very good’, and calls for an array of new examination, reporting and supervision requirements, the additional costs of which would be borne by the Member States and by municipalities. The amendment is also couched in very vague and repetitious terms. It goes as far as to do away with all the derogations from Article 6(2) that water experts regard as necessary and that are also contained in the 1980 Groundwater Directive. We must not accept this amendment; the laboriously-achieved compromise in the Water Framework Directive must not be altered by a daughter directive on groundwater.
There are two other amendments proposing uniform European standards on the quality of groundwater for important indicators and pollutants. I think it very important, if we are to avoid distortions of competition and have a comparable standard of groundwater protection throughout our Member States, that we in this House should call for uniform European categories of this kind for the evaluation of groundwater as ‘good’ or ‘poor’, and so, with this in mind, I ask you to support Amendments 111 and 112.
We also have to draw a clear distinction between pollutants and indicators. I have tried to separate them completely, for sulphate, chloride and aluminium are not in fact pollutants, but rather important indicators of the chemical status of the groundwater and of the possible presence of certain impurities and pollutants. It is ultimately impossible to constantly monitor every conceivable pollutant, for there are hundreds or even thousands of them. Let me conclude by asking the House to support Amendments 89 and 90, which divide the list into indicators and pollutants. I ask you all to ensure today that our waters will, in future, be well protected by a Europe that acts together.
. Mr President, Commissioner, ladies and gentlemen, this is an example of difficult legislation. However, groundwater is one of our most important resources. Its protection should be taken seriously: indeed, wars are being increasingly fought over water resources.
I believe that this proposal for a directive to protect groundwater should come into force despite its shortcomings. As has been mentioned, it will complement the Water Framework Directive. This will be a difficult issue throughout the Union. In my country, Finland, there are thousands of small groundwater areas, none of which will be sources of contamination in the near future, but which now need to be investigated. We nevertheless agree with this law, even if it is not necessary for us. I believe that it is now our turn to reach a reciprocal agreement.
Groundwater in Central Europe covers large areas, and these are being threatened by various chemicals. The problem with the aquifers on the Iberian Peninsula is often to do with seawater. We on the Committee on Industry, Research and Energy managed to draw up a statement in a congenial atmosphere, for which I thank my colleagues. Unfortunately, the Group of the European People’s Party (Christian Democrats) and European Democrats on the Committee on the Environment, Public Health and Food Safety, the committee responsible for this issue, did not agree to support compromise proposal 94 as the other groups did.
This directive is needed. The first reading is only an intermediate stage, as the Council’s joint position is very different. It is worth making a combined effort to ensure that groundwater is properly protected. It affects our quality of life, it affects agriculture, and it affects human happiness and health.
.  Mr President, I should like to start by thanking Mrs Klaß for the good cooperation I enjoyed with her.
As far as the Committee on Agriculture is concerned, two points stood out in particular, and it will not surprise you to learn that the essential one, to which previous speakers have already referred, was that the Committee on Agriculture is also, of course, in favour of clean water. Since something has to be done about this, we can, in principle, support the proposals in this groundwater directive. We consider it vital, though, that different measuring methods be introduced in Europe which reflect climatic and soil type differences. The situation on clay soil is different from that on peat, or sandy soil, and one soil type can also differ from Finland down to the heel of Italy. This will need to be taken into consideration when we measure the 50 mg.
Secondly, the Committee on Agriculture wanted to take existing legislation into account. With regard to nitrate, it looks like two directives will be in place soon: the existing nitrates directive alongside the groundwater directive. If, for example, a farmer somewhere in Europe complies with the groundwater directive and is, with 30 mg, for example, below the 50 mg threshold, he will still be bound by the nitrates directive, and it is possible that a farmer with three cows per hectare will fail to comply with the provisions of the nitrates directive but will be complying with those of the groundwater directive, because if we measure the nitrate level, we are below 50 mg. It is then illogical to my mind that we have to ask that farmer to reduce the number of cattle units per hectare. It is one or the other. That is why the Committee on Agriculture has proposed to assess the need for the nitrates directive in 2008. The Committee on the Environment, Public Health and Food Safety rejected two amendments in this connection; the Group of the Alliance of Liberals and Democrats for Europe has subsequently re-submitted them, and I would now like to warmly recommend them to you.
Thirdly – and in this last minute, I am speaking on behalf of the ALDE Group – I go along with the idea that clean water should be available, but what we should take into consideration is the cost involved. What are the socio-economic consequences if we introduce certain legislation? This is also the subject of a number of amendments tabled by the ALDE Group, which, needless to say, I should like to see adopted. It strikes me as being absolutely logical that the introduction of directives is not at the expense of everything else. We must have a timeframe in which things are kept realistic and affordable.
. Mr President, we in the Group of the European People’s Party (Christian Democrats) and European Democrats very much welcome this Directive. Nevertheless, from the outset, we found ourselves, at least in certain sectors within my group and certain countries, in a particularly uncomfortable situation, because the directive did not fulfil all the objectives we had hoped for.
For example, it did not deal with one fundamental issue relating to the control of aquifers — quantity — and focussed solely on quality, although, in reality, the water directive, in its respective annexes, talked about controlling quantities — volumes of water — and controlling quality at the same time. The failure to link quality and quantity in a government measure, a management measure, is something we cannot understand.
Furthermore, there is no insistence on the need for control either on the part of the Member States or on the part of river basins, which is what the water Directive lays down for the management of water; it does not provide for control by means of river basins but rather by means of countries.
Furthermore, the artificial refilling of aquifers is not considered either, despite the fact that this is an essential phenomenon.
Finally, we must point out that we believe that many of Parliament’s amendments make the situation worse, because they are intended to standardise all aquifers and all controls of substances, although we are well aware that European geology is very diverse and that the concept of Europe's geological diversity must be a fundamental consideration of this policy, because sustainable development must be appropriate for each location.
Furthermore, we believe that some of the amendments would be impossible to implement, such as Amendment 94, because a State cannot guarantee what enters its aquifers, since in many cases they are shared. If Amendment 94 is approved, therefore, we are going to vote against the directive because it would be incomplete and would not provide for control of quantities of water.
. Mr President, I would like to begin by congratulating the rapporteur, Mrs Klaß, and all the honourable Members for the work they have done to complement the provisions on the protection of groundwater established by the framework directive with a view to preventing and controlling the pollution of groundwater and establishing criteria for assessing the chemical state of that water. We must therefore take the view that, given that the possibility of purifying an aquifer is very limited, control and prevention are absolutely essential in order to ensure that polluting substances do not build up in groundwater. We must not forget that groundwater is the European Union's most sensitive and important water resource and, in particular, it is the main source of public drinking water supply.
Furthermore, and given that the measures to prevent or restrict the introduction of pollutants into groundwater are a vital element of the proposed directive, it is very important, despite what the previous speaker said, that we approve the compromise amendment on Article 6, which we have presented jointly with other Members, in order to ensure that Member States control indirect dumping on the basis of best environmental practices and techniques that are sufficient to prevent such dumping.
Commissioner, I would like to point out that, in its proposed annex of polluting substances, the Commission has not taken sufficient account of the fact that, due to the geological nature of the existing sub-soils, there are certain substances, such as chlorides and sulphates, that occur naturally in many of the European Union's aquifers, and that, from a scientific point of view, it is arguable whether these salts should even be classified as pollutants.
I would also like to say that the proposal presented to us is not very ambitious, since it is limited to the minimum requirements of the framework directive, but, despite that, I am confident that the work of all of us will lead to a better directive.
. Mr President, I agree with the Commission’s view that nitrates and pesticides, as listed in Annex I, should remain the two substances for which we have EU-wide standards. We then should allow Member States to establish threshold values for a range of other substances. In the longer term, in the light of experience and information as a result of implementing the framework Water Directive, we may then be in a much better position to translate threshold values at national level into EU-wide groundwater quality standards.
In my opinion this is a more reasonable and pragmatic way forward, but critically it is workable and achievable. And when do we amend legislation in this Parliament? It is essential that it is workable across 25 countries and it is essential that the subsidiarity principle is enshrined in our legislation so that we can achieve high standards that work at national level.
I am happy to agree with the opinion put forward by the Committee on Agriculture and Rural Development, which suggests that the Commission should analyse whether the Nitrates Directive can be repealed from 2008. I agree with this in the context of what I have just said. Legislation should be adequate and workable, but most importantly it should achieve its stated objectives. The Nitrates Directive is certainly not doing this with 12 of the 15 Member States being taken to court over wrong or inadequate implementation. But the essential points are that it does not take soil or climatic conditions into consideration and, most critically, that the goal of the Nitrates Directive should be defined at Community level but not the mechanism to achieve that goal.
Yesterday evening I went to see the exhibition hosted by the Joint Research Centre. One of the exhibits informed me that there are 28 different soil groups all over Europe and six of these soil groups are present in Ireland. How can a one-size-fits-all directive, like the Nitrates Directive, work efficiently in these circumstances? Moreover, it is not just soil that matters; it makes an important difference whether the area is grassland or ploughed land.
As to the issue of climate, all I can say is that in Ireland we do not have a climate, we have weather. And if Irish farmers were to follow the letter of the directive and spread slurry when allowed, they would cause pollution rather than prevent it. We all want clean water but the legislation we put in place must be adequate to achieve it.
Mr President, ladies and gentlemen, Mrs Klaß’s report on groundwater is an extremely complex one. However, the question we could ask today is whether the objectives of the Water Framework Directive and the objectives of preventing and controlling groundwater pollution will be achieved by the proposals contained in the report. The protection of groundwater is indeed a crucial issue, since it relates not only to our own water resources today, but also to those of future generations, and to the aquatic ecosystem as a whole. We know how complicated the study of groundwater is, and we also know that, once a body of water is polluted, it remains so for years.
Today, these resources are threatened by a wide variety of forms of pollution. Some aquifers have already seriously deteriorated due to the effects of intensive farming, with massive use of pesticides, herbicides and fertilisers, including nitrates. The precautionary principle requires us to give a higher priority to the prevention of pollution than to the remediation or cleaning of groundwater, even supposing we could seriously contemplate easily cleaning an aquifer.
If we are to prevent groundwater pollution, our most urgent priority must be to eliminate sources of pollution. However, certain amendments lead us to fear that, no doubt for reasons to do with sectoral interests, the urgent need to take a more radical approach to the prevention of pollution has not been grasped. Specifically, certain indirect discharges have been excluded: fertilisers and plant treatment products used in accordance with good agricultural practice. In fact, this comes down to official acceptance of agricultural pollution, which is unacceptable, particularly as we know that the main culprit in groundwater pollution is, of course, agriculture.
The position proposed in Amendment 45 must be rejected out of hand if we want to achieve results with regard to protecting our water resources. The Group of the Greens/European Free Alliance, already disappointed that the Commission’s initial draft did not go far enough to actually protect the quality of groundwater, is worried that this report is further weakening even the Commission’s position. If some of these amendments were adopted, this draft would amount to a licence to pollute and would, of course, in the end make European consumers pay the price of drinking water that would have been polluted practically legally.
In our view, Article 6 and the compromise put forward by the Group of the Alliance of Liberals and Democrats for Europe, the Socialist Group in the European Parliament, the Confederal Group of the European United Left/Nordic Green Left and ourselves are the most important, because they require a clear prevention policy that bans the most dangerous chemicals and strictly limits other pollutants. That is why we call on Parliament to support this compromise.
. – Groundwater is a unique natural resource of tremendous value, which is why it must be protected effectively. In our opinion, we need clear criteria for examining the qualitative status of water and a common European denominator, so that these criteria are comparable. We therefore support the need for the gradual elaboration of a common European policy for protecting groundwater, which will, however, also take account of the specific characteristics of each area. We attach exceptional importance to the compromise amendment which we have signed together with other political groups on Article 6, in which we state our wish for intensive protection. The scope of Article 6 must not be confined merely to indirect discharges to groundwater. We also support the need for a list to be created by the Member States, which will include the pollutants which are of specific concern in a river basin district. As there is no European definition of the best practice for farming, we call on the Member States to take additional measures to prevent pollution in this sector. At the same time, farmers need to be supported in their effort to achieve a cleaner environment through rural development programmes, so that the objectives both of the Water Framework Directive and the Groundwater Directive can be achieved. We also propose that the Member States list and conduct a midterm assessment of measures taken to prevent pollution. In this way, prevention can be strengthened and irreversible consequences avoided. The emphasis on prevention, the strict protection of groundwater and measures to prevent its deterioration are both necessary and an investment for future generations. That is why I totally fail to understand those who say that they have no money to invest in the future, in the environment or in our children.
.  Mr President, in the eleven years I have been a Member of this House now, I have rarely come across a rapporteur who himself presented a minority view on a report. In all honesty, I find it a bit strange that Mrs Klaß did exactly that. Her point is that the amendments adopted in the Committee on the Environment, Public Health and Food Safety leave too much room for Member States’ own policy. I can only stress at this point that I consider the Committee on the Environment, Public Health and Food Safety to have done the right thing in adopting these amendments; after all, groundwater is mainly a national issue. When the framework directive on water was discussed, it was acknowledged that groundwater should be treated separately. Not least because of the subsidiarity principle, there can be no legal basis for this daughter directive other than Article 175(1). Groundwater is an endangered natural resource; we do well to give it our attention by exchanging best practice and encouraging better protection, but this is not the place for rigid Europe-wide standards. We already know that it is extremely difficult to measure the content of a substance in groundwater objectively for a region, never mind a Member State. For example, the concentration level of chloride can vary between 20 mg/l and more than 10 000 mg/l within a 10 km radius. Finally, I should like to briefly draw the Members’ attention to the issue surrounding the ban on dumping. Amendment 43 is crucial in this respect. Due to the way in which drinking water is extracted in some of the Member States, namely via infiltration of surface water, it is extremely important not to introduce an absolute dumping ban. I would therefore ask you to vote against Amendment 43, while Amendment 103 of the Group of the Alliance of Liberals and Democrats for Europe is acceptable. I eagerly await the outcome of the forthcoming vote, although I cannot guarantee that I will be very pleased with it. That will depend on which amendments this House adopts.
Mr President, groundwater pollution is caused by percolation from the surface, as a result of the use of chemical substances in agriculture, as a result of organic and inorganic pollution due to surface flows of waste water and sewage, whether free or channelled, and lastly, but no less importantly, as a result of the inadequate lining of waste disposal sites.
Illegal discharges, which unfortunately take place in various regions of the Union, both in the new accession countries and in the older Member States, like Italy, cause severe and uncontrolled groundwater pollution. Introducing threshold values for pollutants at the discretion of the Member States is a serious step backwards as regards the protection of the environment. Maintaining a gradual approach on this issue, as the Commission plans, does not in this case mean respecting the rights of individual countries, which is something that we would welcome in many other cases, but will result in harm to the environment and to consumers.
By looking at the labels on bottles of mineral water, consumers can perhaps judge whether or not to buy the product, but they cannot do the same for vegetables and cereals. I therefore hope that, in the course of the legislative process, we succeed in amending the directive and establishing identical threshold values for pollutants for all the Member States, so as to guarantee the same levels of toxicity for human beings and the environment.
Mr President, it would seem, then, that there are more lists in circulation, but I hope that you will not point the finger at Mrs Herranz García for not having taken the trouble to warn me.
I should like to echo the words of thanks to our rapporteur, Mrs Klass, because although I know that she was of a different opinion on certain things, she had a constructive input and was prepared to help support positions that Members from other Member States saw as important.
This directive is important, because it is about achieving an ecological balance. Moreover, groundwater is important for agriculture, industry and for drinking water. In the framework directive, we have opted for a basin-led approach, which has a bearing on the assessment of the groundwater directive. It means that it is impossible to apply uniform standards to certain substances, but that uniform measuring methods, and such like, must be established.
On a different note, I have tabled Amendment 110 in relation to indirect discharges, with which Article 6 of this directive concerns itself. You may well ask what my intention was in doing so. I am from a province which has to contend with floods on a regular basis. As we are in the process of clearing space for rivers, we will have them widened and use some of the sediment in order to raise their banks. If we adopt this framework directive on water, and certainly compromise amendment 94, which has been tabled by the Group of the Greens, that means that everything that is dug out of these rivers would have to be left beside the rivers for the sake of safety of the province and the Netherlands, and that it would have to be wrapped in foil. The cost involved for the small region I come from is EUR 100 million. Since that cannot be the intention, I am urging you to vote in favour of Amendment 110 and reject Amendments 43 and 94.
Mr President, today sees us facing a major political challenge. It is our duty to prevent natural resources from being polluted and exhausted, and, as groundwater accounts for 60% of drinking water in the Netherlands, this is sufficient reason to do all we can to prevent pollution. We must prescribe strict standards for the quality of our groundwater, but how strict should the threshold values be? Should we impose them at European level or should we leave this up to the Member States? There is quite a bit of concern in the Netherlands about European regulations, which often have repercussions for farmers, builders and companies. The quality of air, manure and the protection of the environment are all areas covered by directives with major consequences and difficult to explain to somebody who can see their building project grind to a complete halt because of abstract European rules. ‘This is yet another example of Brussels interfering’. The Dutch Labour Party is clear in its own mind: we do not want common threshold values for our groundwater. Major differences, brought about by natural circumstances, in the chemical composition of groundwater in the Member States make harmonised threshold values undesirable. Threshold values that are too strict can lead to human activities being banned in certain areas. The Dutch Labour Party does not say that the Netherlands should be behind lock and key, nor is there any political backing for rules that are all too obtrusive without there being any need for them. That is why we are opposed to Amendments 111 and 112. Rest assured, though, the Dutch Labour Part is as green as ever. What we are in favour of, though, is an emphatic common conduct standard intended to prevent or limit the contribution of polluted substances in groundwater. That means that each incidence of groundwater being polluted with a number of well-defined substances is inadmissible. We also want the ‘polluter pays’ principle to be taken seriously. My amendment to translate the costs of pollution by herbicides into a levy has received broad support, which I welcome, because many town councils consider manual weeding too expensive. To date, the cost of pollution has not been included in chemical control. If that were the case, the use of harmful substances would drop. Finally, I should like to mention a few amendments related to nitrates and the manure issue. It is beyond me that precisely at a time when various Member States put a lot of work into the nitrates directive, a message is being sent that this directive might be superfluous. That is why we do not back those amendments, although we will be happy to support Amendment 110 tabled by Mrs Oomen-Ruijten.
– Mr President, Commissioner, groundwater is a basic and valuable resource which we need to protect. Groundwater pollution affects rivers, lakes and valuable ecosystems, increases the cost of drinking water and threatens its secure supply. The Commission proposal on the protection of groundwater needs to be improved, especially as cleaning up groundwater may take decades. As far as prevention is concerned, our objective is to protect groundwater with preventive measures, not to try and simply improve the status of polluted water. We need a proposal which protects from pollution with defined criteria and limits, while the Member States need to be forced to submit periodic reports on the status of their water and the effective measures which they have taken. Amendment 94, which proposes preventing and limiting substances that are persistent, bioaccumulative and toxic and introduces a procedure for controls by the Member States, is a positive effort to improve the report. According to the European Environment Agency, 87% of European groundwater does not meet the criteria for nitrates, while 10 out of 11 countries report a risk of water pollution from pesticides. We need strict criteria for nitrates and pesticides and I therefore call on you to vote in favour of Amendments 101 and 102. Another point is the ecosystems in groundwater. The microscopic flora and fauna help to improve the quality of groundwater and the quality of drinking water. Amendments 96 and 98 introduce groundwater protection zones, while Amendments 95 and 100 call for more research into groundwater ecosystems, which is why I call on you to vote for them.
The issue of protecting groundwater against pollution in connection with supplying homes and industry is a serious one for every country and conurbation. Concerning the draft directive on protecting groundwater from pollution, it would seem that further work is called for, in particular as regards listing the pollutants that represent the main threats to the environment. It is also necessary to set threshold values for those naturally occurring substances identified as active ingredients of biocides and whose natural concentration is higher than the values proposed. Account should also be taken of the fact that these substances impact on the physiological activity of live organisms. Monitoring and research are therefore needed to establish their impact on human beings. I also feel it must be made very clear that in the interests of protecting groundwater, preventive and educational measures should be taken to make the population aware of the facts relating to water pollution, and to provide information on methods of protection and their implementation. Water should not only be protected through payments for its use, but also through penalties for wasting and polluting it. Furthermore, implementing measures such as legal rules and regulations need to be practical and workable.
Mr President, the Nitrates Directive deals expressly with nitrates in groundwater. Why, therefore, is it necessary for this groundwater directive also to deal with nitrates? It is wholly unsatisfactory to have two directives addressing the same issue with different approaches and mechanisms and, for the hapless farming community, dual enforcement. Either the Nitrates Directive should be repealed or compliance with one should remove the other from the equation. The combined effects of this directive and the Water Framework Directive will make the Nitrates Directive wholly superfluous. Under this directive there is a requirement to put in place trend reversal measures once pollution levels reach 75 per cent of the decreed quality standard. This is more demanding than the standards required under the Nitrates Directive in the nitrate-vulnerable zones. Again, we have conflict, contradiction and dual standards. We need cogent, slimmed-down regulation, not costly duplication.
Mr President, when Mr Dimas replies to the debate in a moment, I would like to ask him if he can specifically reply and give us the opinion of the Commission on Amendments 111, 112 and 94 and the amendments that the previous speaker has just mentioned about nitrates? It would be very interesting for all of us to have the opinion of the Commission specifically on those.
I would like to focus quickly on 111 and 112, the two amendments which the rapporteur appeared to endorse in her opening speech, which deal with the application of the universal standards through the groundwater directive. As she knows, this idea was rejected in the Committee on the Environment, Public Health and Food Safety, in favour of the framework approach of the Commission on the basis of river-basin management. Are those of us who oppose universal standards correct in saying that river-basin management or local management of the groundwater directive would mean that you do not need universal standards? Many speakers have commented on how important it is to recognise that it would be crazy to try to implement universal standards. Forty per cent of European groundwater is already well over the standard set in the Florenz amendments. I am sorry that as rapporteur Mrs Klaß used her time as speaker to endorse amendments that she knew the committee had rejected.
Just a quick second point. The origin of the groundwater directive is really the impact of landfill sites on groundwater quality. Can the Commissioner reassure us that the Commission really is following up the landfill directive? We are told that there are still thousands of illegal landfills in France, Italy and other countries. If this is the case it makes nonsense of our trying to get better standards for groundwater when the origin of the trouble is still in place.
Mr President, after the many criticisms that certain Member States have levelled at the rapporteur, it is time for some more praise for her, and from the mouth of an Austrian Member at that. I believe she has done a very constructive job of work, and the issue with which she is dealing is one for which it is not only necessary to get a majority in this House, as the dividing lines really do run between the various groups. I believe it to be important that these uniform standards, as proposed in various amendments, should apply to the most important pollutants right across Europe in order to avoid not only distortions of competition, but also environmental dumping.
Article 6 of the Groundwater Directive contains additional provisions on the protection of groundwater bodies, for the Water Framework Directive has nothing to say about how the indirect introduction of pollutants is to be addressed. In that respect – and as regards the way in which it enables us to send out a very penetrating and clear signal about the protection of the environment – I regard Article 6 as very important, and I also hope that this House will reject any attempts at watering it down. Amendment 45, which envisages a general derogation for good agricultural practice, I regard as counter-productive in terms of groundwater protection. Despite the provisions on adherence to good agricultural practice, which have been in force for years, the agricultural sector is still the most significant source of impurities in groundwater. According to the latest report by the European Environmental Agency, every groundwater body in the EU exceeds the threshold values for nitrates, and these make up 87% of the groundwater in agricultural areas.
Although some Members – it appears to me to be a large number of them – have come to the conclusion that the Nitrates Directive is superfluous, I believe that conclusion to be false; what is superfluous, in my view, is today’s debate.
Today, we are to vote on a directive designed ostensibly to protect and improve groundwater in the EU. That is something it may, in some places, achieve, moreover, by means of limit values on the quantity of, for example, spray pesticides in the water. In Denmark, a decentralised system supplies us with groundwater that has not been chemically purified and that we drink directly. For us, it therefore seems wrong to allow poison in groundwater. We need to react not only when a limit value or upper limit has been reached. We must react as soon as we can measure the fact that a pesticide or its breakdown product has penetrated the root zone of the earth’s crust. Pesticides should only be approved specifically on condition that they cannot penetrate the top stratum of the earth and so reach the groundwater. When we can measure the pesticides and their breakdown products in the water, it was a mistake to have approved them, and they must immediately cease to be used. In Denmark, we have by far the most bans on the use of pesticides, but the EU now wishes to lift some of these. This shows that, despite the Constitution’s talk of a high level of protection, the most stringent protection can be removed. It also shows that the so-called environmental guarantee is, for the most part, propaganda. Groundwater is, of course, one area in which special rules in Denmark can be justified, because we drink non-purified groundwater. Not even in the light of this will it, however, be accepted that we are entitled to special consideration. How are we supposed to prove that Danes are more vulnerable than Germans to, for example, allergy-producing and carcinogenic substances. The June Movement’s amendment is designed to ensure that intervention takes place as soon as there is a measurable level of pollution. If this amendment cannot be adopted, I would call upon the Commission to declare that countries in which non-purified groundwater is drunk directly can introduce a higher level of protection. Thank you, Mr President, even though there is not so far a very great deal to say thank you for.
Mr President, ladies and gentlemen, even though two thirds of the Earth is covered with water, we can still use no more than 1% of it for drinking – that we know. We find clean water from the tap the most obvious thing in the world, but elsewhere thousands of children are dying every day as a result of waterborne diseases.
What that clearly shows is that drinking water is first among all foodstuffs, and that we must, of course, protect our groundwater throughout Europe, so that we do not end up in future turning our own tap off and sentencing future generations to a similar fate.
Although the quantity of water in the world remains unchanged, the quality of groundwater is impaired by pollution from agriculture, building work, landfill sites, residual contamination and increased traffic. It follows that it makes a great deal of sense to lay down uniform standards and measuring procedures for groundwater quality throughout the EU, and, inadequate though this report is in my view, it is for that reason that I, too, will be voting in favour of it.
As the report itself observes, impurities can become apparent as long as decades later, and so it is absolutely vital to handle these living resources with care. The increased value attached to organic agriculture as a consequence of the reform of the CAP was a step in the right direction, but if we promote such things as transport or trans-European convoys or the intensive use of insecticides in the cultivation of maize or tobacco, for example, we are also making it more likely that groundwater will be polluted. In the light of this, we should therefore take a critical and penetrating look at our support schemes.
For me, as a Member from Austria, a country with large reserves of drinking water, which are vital and precious to us, careful handling of water, particularly of groundwater, throughout Europe is important. If we do not, it is inevitable that many more people will be casting covetous eyes in the direction of our water, and that is something we want to avoid.
Mr President, the first thing I would like to say is that the problem that has arisen in relation to speakers is solely and entirely due to an error within my group’s whip services, and it is therefore their responsibility to explain the situation to the Members affected.
Turning to this report by Mrs Klaß, I would like to point out that farmers will probably be the sector most affected by the Directive on the protection of groundwater that we are discussing, and that, despite this, their opinion has not been taken into account when producing the draft we have on the table. In many European regions, agriculture guarantees the existence of plant mass that prevents the desertification of the land, a phenomenon that leads to a significant increase in the natural pollutants in groundwater. The drastic reduction in this agricultural activity, which some people apparently want to see, would therefore run counter to the very objectives of the Directive that we are debating today.
Secondly, I would like to express my disappointment at the lack of interest shown by the Committee on the Environment, Public Health and Food Safety in the amendments presented by this Parliament’s Committee on Agriculture and Rural Development, in particular those that call for ‘quantity of water’ to be taken into account when establishing the factors that contribute to the pollution of groundwater.
The smaller aquifers, such as those often found in many southern regions of Europe, particularly during dry seasons, reach higher salinity levels and hence greater concentrations of sulphate; I would insist that this salinity is closely related to volumes of water, and this has not been taken into account in the report we are dealing with. I also reject the establishment of Community standards to replace national thresholds with quality standards, since that would introduce a static element which is incompatible with the diversity of soils and waters in many European regions. Furthermore, the farmers will be the main victims of these measures, because the tolerance levels of certain substances, in particular sulphates, which are generated by nature itself in many areas, depend on the characteristics of soils and crops, and there are examples of crops, such as rice, which endure higher levels of sulphates than other plant species. Therefore, to establish Community standards for this type of substance, which at no point endangers the health of consumers, could lead to unjustified halts in irrigation.
Mr President, groundwater is a priceless natural resource, not a national resource, and it should be treated as a resource without which humanity cannot survive. Consequently we have no right to compromise on the quality of water or to cut deals here on the quality of water. We must err on the side of precaution, not on the side of cost.
I have no confidence at all that Member States will maintain or indeed establish adequate standards. They have failed to do so up to now. They have allowed thousands of illegal dumps right across Europe, including in Ireland. Ireland has not yet implemented the 1992 Nitrates Directive. Thirteen years later it still has not implemented that directive, not because it is not necessary – it is absolutely necessary in Ireland – but because it is afraid of the Irish Farmers Association.
I want to conclude by saying that we must not only set stringent standards, we must set strict and severe penalties for those Member States which fail to meet those standards and we should not hide behind the principle of subsidiarity, which is simply escaping from our responsibilities.
Mr President, groundwater can be polluted in a great many ways and the man in the street is unaware of most of them, hence the importance of measures concerning education and prevention. Schools need to be targeted, and also the main users of water, who are intent on poisoning the environment as if they themselves were immortal. It is crucially important for the Cohesion Fund to remain at the level initially proposed by the European Commission, as it is supporting the enormous task of protecting the waters of the new EU Member States. We should not skimp on building infrastructure, sewage systems and treatment plants, because this is the only way of evening out the enormous differences between the various countries. The natural environment of Central and Eastern Europe was abused by heavy industry working to meet the demand for armaments. It is vital that the Member States meet the deadline for submitting data concerning the condition of groundwater, as such an overview is essential for precise and efficient monitoring in the future. Parliament has raised the issue of the quantitative status of groundwater. The draft directive sets out to deal exclusively with the chemical condition of water, with reference to Article 17 of the Water Framework Directive, so this is not the right time to introduce provisions concerning the quantitative status of water into the draft. Amendment 7 and Amendment 10 should therefore be rejected. Amendment 54 concerns new provisions for the protection of spas and medicinal water sources. It should be supported, as to date EU legislation has not dealt with the protection of these special high-quality waters. Provision does need to be made for them, and I would ask the Commissioner and the European Commission as a whole to pay particular attention to this matter.
Mr President, the proposed directive is intended to ensure that groundwater quality is monitored and evaluated across Europe in a harmonised way. The proposed approach to establishing quality criteria is both flexible and iterative, taking account of local characteristics and allowing further improvements. This directive responds directly to Article 17 of the 2000 Water Framework Directive, and we have been waiting for it for some time.
The approach of the Commission is to establish groundwater quality standards at EU level for nitrates and pesticides – on which many colleagues have commented – and to allow Member States themselves to establish threshold values for a range of other substances such as arsenic and cadmium, a minimum list of which is set out in the directive. I agree with that approach, as there is no need for any further harmonisation across Europe. We must respect differences in climate and soil type.
I shall go one step further. Eventually that approach, which allows Member States to decide on the basis of river-basin management plans – which under the Framework Directive will eventually manage all freshwater sources once they are put in place – will also allow Member States to manage their nitrate and pesticide pollutants. We should eventually take this approach to everything.
The Nitrates Directive has been mentioned. Farmers also need and want clean water. Nobody can be allowed to pollute our groundwater or freshwater with nitrates or anything else. However, a one-size-fits-all policy has proved extremely difficult, as colleagues have said, with 12 out of 15 of the older Member States currently in court for non-transposition or improper transposition of the Nitrates Directive. It was never a comfortable directive. It never fitted properly, because we did not respect the differences in Member States and we did not trust Member States to monitor their own pollution in that area.
I wish to ask Commissioner Dimas specifically why he continues to allow the Irish Government to add a pollutant, fluoride, to our public drinking water supply. I know it is not directly an issue for the Commission, but how can we stand up here and wax eloquent about water safety and about water being essential for life – on which we all agree – if we continue to allow a Member State to pollute the public water supply with fluoride? I ask the Commissioner to do something about that urgently or all this legislation – framework directives, water directives and so on – will come to nought.
Mr President, just a few days after April 22, Earth Day, it is perhaps no exaggeration to claim that water, which covers most of our planet, and is the largest component of all living organisms, and which can also be found in solid form in the polar regions and in gaseous form in air, is the most important component of our life and our greatest resource. This directive is aimed at protecting one of the most important treasuries of this resource, groundwater, and although we have a common goal, our solutions differ.
It is my belief that norms need to be established at a Community level, as the good quality of continuous bodies of water, that reach beyond state borders, can only be guaranteed if neighbouring countries are all bound by strict provisions. Of course, when we talk of qualitative norms, the different natural characteristics of the soil and bodies of water must be taken into consideration. Naturally occurring substances in water must be examined when setting limit values; the high arsenic content of groundwater in the Southern Plains region in Hungary is a good example. The proposal for a directive continues to prohibit direct discharge of pollutants into groundwater. In the case of permitting indirect discharge, I find it crucial that the presence of other pollutants encumbering the given environment is taken into consideration. I was glad to find that my relevant proposal for amendment was welcomed by the Committee on the Environment, Public Health and Food Safety.
Another valuable part of the report is that it promotes the definition of protection areas for aquifers which supply medicinal water sources. In order to improve the quality of groundwater, current agricultural practice must be changed, contamination from disused waste disposal plants, for instance, must be dealt with, and action plans and resources are needed. Let us clearly define now how vital these issues are so that Member States will take this important environmental task seriously. Finally, let me congratulate Commissioner Klaß on this excellent report on the proposal for a directive, that after its adoption, will play a crucial part in the protection of groundwater after 2003.
Mr President, everyone agrees with the objectives of this proposed directive. Differences exist as to how we are going to achieve those objectives: the optimist in me says we are almost halfway there. Groundwater is a major national resource. In Ireland groundwater and aquifers provide one quarter of our drinking water. Monitoring of Irish groundwater by the Environmental Protection Agency shows that there is no widespread contamination of individual aquifers. Most samples taken by the agency reflected unpolluted conditions. This is as it should be and it is good news, but we need vigilance.
We need uniform measurement techniques across the EU, but we do not need common threshold values other than for nitrates and pesticides. Soil and subsoil types are important considerations in characterising the vulnerability of aquifers to contamination. These vary considerably throughout the Union. Equally, however, allowing for different threshold values in Member States to take account of these local natural conditions must not lead to unacceptable differences in the protection level or distortions in competition and trade.
As we have already heard, experience with the Nitrates Directive has not been good and it should guide us in how we frame the groundwater directive. The Nitrates Directive fails to take account of climate or soil conditions in Member States. It prescribes a very rigid regime of farming by dates: not exactly as nature intended. It may well do more harm than good. The debacle over nitrates does little to endear the Commission to EU citizens. A similar fate must not befall the groundwater directive.
Mr President, I too should like to add my thanks to the rapporteur for her commitment. Good though it was that she should be so committed from the start, the report now produced by the Committee on the Environment, Public Health and Food Safety appears to tend towards tightening up the Commission’s original proposal; Amendments 43, 103 and 94 to it certainly do. I wonder how Parliament intends to deal with those. Acceptance of those amendments will once again result in an increase in the burden and cost, particularly for European agriculture and horticulture – two areas that are self-evidently bound to benefit from clean water. Although the proposal, fortunately, also leaves sufficient room for subsidiarity, it cannot be denied that when the budget for European agricultural policy is reduced and the markets become more deregulated, it will drive up still more the cost price for European agriculture and horticulture. It is unacceptable that this House should on the one hand increase the burden and on the other hand deregulate the markets even further, it thereby puts the European countryside in an impossible position. I would like to urge this House in any event not to make the Commission proposal any more stringent, and certainly to vote against Amendments 43 and 94. I should also like to back Mrs Oomen-Ruijten’s Amendment 110, which would make the groundwater directive considerably more workable with regard to river policy in Europe.
Mr President, Commissioner, I, too would like to join in thanking our rapporteur, Mrs Klaß, who was very cooperative in drafting this report. One of Europe’s greatest treasures flows in our innumerable springs, streams and rivers, and so it is our responsibility to protect our water resources. It is for that reason that the protection of groundwater must be among the Community’s foremost environmental priorities. We also have to bear in mind the fact that it is much harder to remove impurities from polluted groundwater than from surface waters. It is also often used to provide drinking water, and, if it is polluted, those pollutants can be a hazard to human health, which will in turn impose a burden on our healthcare systems.
By adopting the Water Framework Directive, we agreed that Europe’s waters should be of good chemical status by 2015. These daughter directives which we are now to adopt must lay down procedures and parameters whereby this high quality standard may prevail throughout the Community. Amendments 111 and 112 are intended to enact annexes stipulating the level of these parameters. Were we not to lay down such values, this Water Framework Directive would be toothless and hard to apply. We are not, however, trying to apply the same standards to everything in the Community, but rather to ensure a high standard of quality in groundwater for the good of the public, while very definitely taking account of local and regional differences, particularly geological conditions. It is for that reason that we have tabled Amendment 91, which takes account of differing conditions throughout Europe.
What we need, though, is precise procedures and not the vague approaches that the Commission has proposed, if we are to be able to lay down these parameters. I therefore reject the Commission’s proposals for this. As for the demand for the revision and possible suspension of the Nitrates Directive, which is what is sought via Amendments 108 and 109, I am opposed to this principally on legal grounds. What agriculture throughout Europe needs is not distorted competition, but a level playing field.
. Mr President, the Commission believes that, given the current lack of knowledge about the environmental quality of groundwater and the huge variety of natural conditions which exist in Europe, it is not technically feasible, nor is it desirable to introduce on this basis new standards for a more comprehensive list of substances at the level of the European Union. That is why the Commission proposed a small number of quality standards at European Union level and took care to ensure that the Member States would adopt appropriate threshold values for other dangerous substances which are considered to be a risk to groundwater. The term 'threshold value' was used purely and simply to distinguish the national standards in question from the standards at European Union level. Nonetheless, we accept that the adoption of the term 'threshold values' may cause confusion.
That is why we are prepared to accept in principle Amendments 17 and 57 and the related Amendments 30, 31 34, 69, 70 and 71. Using the term 'groundwater quality standards' throughout the text clarifies at the same time that, for certain substances, the quality standards in question will be adopted at European Union level and that, for other substances, the standards in question will be adopted by the Member States. The Commission likewise welcomes Amendment 65, which calls for the adoption of a common methodology in the proposal, so that groundwater quality standards are adopted on the basis of common criteria. As far as the compliance procedure is concerned, the Commission is in a position to agree in principle with Amendments 28, 29 and 58, in order to allow some degree of flexibility when the good chemical status of groundwater is defined. However, greater flexibility cannot mean compromise as far as environmental targets are concerned, and the text must be absolutely clear on this point.
Amendments 1 and 2 propose that it should be clarified that the directive concerns the protection of groundwater against chemical pollution and deterioration, a proposal which we can support. Nonetheless, the references to parameters relating to drinking water, as defined in Amendments 3 and 4, would appear to be off the mark, given that the proposal focuses on environmental targets relating to groundwater, while the measures for drinking water are satisfactorily covered by Article 7 of the Water Framework Directive. As regards Amendment 94, which numerous speakers referred to today, I should like to clarify that the Commission cannot accept it. The proposed changes may cause confusion and water down the arrangements which already exist in the Water Framework Directive. Similarly, I am not in a position to accept amendments touching on matters which are already covered by the Water Framework Directive. This applies to Amendments 7, 10 and 15 relating to the quantitative aspects of groundwater management, Amendment 16 referring to the characterisation of groundwater and Amendment 52 referring to the 'polluter pays' principle. Amendments 21 and 22, relating to the new definitions of deterioration and background concentration, are acceptable to the Commission. However, acceptance of Amendments 23 and 49, which propose a new definition and separate system for historical contaminated sites, cannot be supported, given that management of the sites in question does not come within the scope of the present proposal.
As far as monitoring is concerned, the Commission agrees with Amendments 14, 41 and 43 on the need to tighten up demands in relation to the requirements of the Water Framework Directive relating to the harmonisation of measurement methods and the compatibility and pertinence of the related data. As regards preventing and limiting discharges to groundwater, the Commission is in a position to accept in principle the majority of the clarifications proposed in Amendments 19, 20, 43 and 48. As regards determining and reversing trends in the quality of groundwater, the Commission agrees with Amendment 37 on the attention which needs to be given to increases in concentrations as a result of human activity. Other amendments, including Amendments 38 and 39, concerning the reference to baseline concentrations and the special assessment of trends in relation to point sources of pollution, are accepted by the Commission. Finally, Amendments 74, 75 and 79 concerning technical specifications are acceptable to the Commission, whereas others, such as Amendments 76 to 78 and 83 to 85, are acceptable in principle but require further clarification.
Amendments 108 and 109 on the possible review and repeal of the directive on nitrates cannot be accepted by the Commission. The directive on nitrates has helped to reduce pollution from farming and will continue to help in future. The Water Framework Directive, the directive on nitrates and the present proposal for a directive on groundwater are complementary and mutually supportive. In reply to the question asked, I wish to emphasise that the directive on nitrates only covers zones which are sensitive to nitrates, while the directive on groundwater will apply to the whole of Europe. Amendments 111 and 112 are not accepted by the Commission, because they introduce standards at European level for various pollutants, which the Commission believes should be left, for the time being, to the Member States.
To close, I should like to emphasise that many of the amendments are useful in clarifying the proposal and improve how it stands in relation to the Water Framework Directive and the previous directive on groundwater. I am pleased to say that the Commission is in a position to accept 31 amendments in full and a further 44 amendments in principle or in part. Nonetheless, 48 amendments are unacceptable to the Commission. I am giving the Bureau a full list of the Commission's positions on the amendments(1). Finally, I should like once again to thank the rapporteur for her efforts.
– The debate is closed.
The vote will take place at 11 a.m.
The Commission can accept fully, in part, or in principle Amendments 1, 2, 5, 6, 8, 9, 12, 13, 14, 15, 17, 19, 20, 22, 24, 25, 26, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 41, 42, 43, 44, 45, 46, 47, 48, 55, 57, 58, 59, 60, 61, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 81, 82, 83, 84, 85, 86, 87, 89, 90, 91, 92, 97, 103, 106, 113.
The Commission cannot accept Amendments 3, 4, 7, 10, 11, 16, 18, 21, 23, 27, 40, 49, 50, 51, 52, 53, 54, 56, 62, 80, 88, 93, 94, 95, 96, 98, 99, 100, 101, 102, 104, 105, 107, 108, 109, 110, 111, 112, 114, 115, 116, 117, 118, 119, 120, 121, 122, 123.
The next item is the report (A6-0068/2005) by Mrs Handzlik, on behalf of the Committee on Internal Market and Consumer Protection, on the internal market in the new Member States: situation, opportunities and lessons to be learnt.
.  Mr President, ladies and gentlemen, I should like to begin by thanking all those whose valuable remarks helped to improve the quality of my report. Ladies and gentlemen, your interest in this issue, which has been apparent from the amendments you have tabled and the numerous debates and conversations that have taken place, has made it clear that the subject of my report is of great importance to many of you. It is worth mentioning that this report did not simply involve data collection and the analysis of statistics; it also drew on my personal experience. I have managed medium-sized enterprises for the last 15 years, and learnt at grass roots level what conditions are required for the sustainable growth and development of such enterprises. The internal market must become a single economic entity and a driving force for the economy, and this will only happen when all the Member States fully implement the directives concerning the internal market and all the others aimed at improving its operation. A situation in which certain countries move forward by transposing and implementing directives, whilst others drag their feet, is simply unacceptable. The success of the internal market is closely bound up with cooperation between countries, and a concerted effort is the only way of achieving the results we all long for. With this in mind, the European Council suggested a 1.5% limit for the transposition deficit of directives to apply to all Member States. Research contained in the report concerning transposition of the directives by individual Member States, and in particular by the new ones, is surprisingly encouraging. At the beginning of November 2004, the lowest deficit concerning transposition of directives was 2.1%. This was actually recorded in the new Member States, and contrasts with the average for the Union as a whole, namely 5%. Information returned a month later, at the end of November 2004, showed failure to comply in the new Member States had fallen to 1.8%, and the average for the whole Union had fallen to 3.6%. The statistics quoted clearly indicate that the situation regarding transposition is improving. This improvement came about after just one month of effort and commitment. Only when all the countries have transposed and implemented the directives will it be possible to lift the remaining barriers to the free movement of goods, persons, services and capital without delay, thus making the internal market a reality. This is why I am making the following proposals. Firstly, the special procedure introduced by the Commission for dealing with cases of infringement of Community provisions applicable to the new Member States that failed to undertake transposition should become standard for all, and apply to all Member States. Secondly, the so-called Internal Market Scoreboard should be upgraded to become an official European Council document. It should be recognised as the main point of reference regarding the status of transposition in conjunction with data on the state of transposition of directives made available by all the Member States and updated regularly. Thirdly, the Scoreboard should be used to name and shame all Member States lagging behind in the transposition process. Fourthly, proper financial support for the out-of-court conflict resolution instrument from SOLVIT must be ensured, as that method of dealing with problems has already proved a success. In addition to transposition and implementation of directives, account should also be taken of the additional factors contributing to the development of the internal market, and consequently to the growth of the European economy. In this connection, it is essential for the new Member States to invest more in research and development, as their investment is currently below the European average. These new Member States should also create an environment that is more conducive to links between research institutions and business. As a citizen and former entrepreneur from one of the new Member States I am also aware of the need to create a more effective system of education and training. In addition, more information on how the Union works and on its legislation should be made available in the new Member States. A survey of entrepreneurs confirmed this view. In many of the new Member States, the education system is out of date. Students are taught subjects and trades that are not appropriate to the needs of the market. It is important to bear in mind that the better society is educated and informed, the better the quality of work provided will be. Simplification of current Union legislation is called for too. This will promote the development of businesses, trade and services, and stimulate the growth of the European economy. The services directive is also essential to the proper functioning of the internal market. In the context of the economies of both old and new Member States, a good services directive will amount to an opportunity to reduce unemployment and regional disparities. It will lead to the creation of new jobs and to greater competitiveness, as well as to higher quality services and more opportunities for consumers to exercise their right to choose. It is therefore best to rid ourselves of the emotions and fears generated by this directive from the outset. What is actually needed is constructive action to ensure that the most appropriate version of this directive comes into force at the optimum moment for us all. As I conclude, I should like to thank Mrs Kallenbach for her involvement and for the draft amendment she has tabled. Nonetheless, I propose that her amendment be rejected, because discussion of the services directive is ongoing and we do not yet know what form the directive will eventually take. Ladies and gentlemen, I trust that the solutions and suggestions I have proposed will meet with your approval.
. Mr President, nearly a year has passed since the ten new Member States acceded to the European Union. Since 1 May 2004, the European Union has been by far the biggest internal market in the world, with 25 countries and more than 450 million people. Before May 2004, certain critics stated that the European Union was being enlarged at an excessively fast pace and without adequate preparation, that the candidate countries were still not ready and that everything would end in disaster and tears. In the end, the cataclysm did not happen on 1 May 2004. Enlargement was prepared properly and I should like to add that the new Member States demonstrated a positive stand, efficiency and dedication during preparations for their accession. Today, almost 12 months since the enlargement of Europe, we find that the European Union, and the ten new Member States especially, have made particularly impressive progress. There are numerous aspects and numerous instances of the development of the internal market in the new Member States that one could mention. The Commission is sure that the delegation of the Committee on the Internal Market and Consumer Protection which is visiting Poland could also cite numerous other such successes.
The Commission would like to thank the European Parliament for this important own initiative report. We are particularly satisfied with the motion for a resolution by the European Parliament on the internal market in the new Member States. Almost one year after the enlargement of the European Union, the report by Mrs Handzlik comments, we are satisfied to note, with a particularly penetrating eye, on the – to a large degree – positive image of the operation of the internal market in the new Member States. The analysis and recommendations contained in the report summarise the achievements and the objectives which will ensure that the internal market operates as smoothly as possible.
Allow me to refer briefly to certain points of the report. The proper transposition of Community legislation is prerequisite to the smooth operation of the internal market. The Member States must perform their duties; some do so very well, others are lagging behind. However, what is truly impressive in the new Member States is the targets which have been attained over the last two years. In particular, the new Member States have done very well in transposing Community legislation into national law. According to the most recent information, Lithuania is top of the league of the 25 Member States, with a transposition deficit of just 1%. Certain old Member States have not done as well. The Member States must address more seriously the 1.5% target, which was agreed at various meetings of the European Council. They must also make a greater effort to ensure that directives on the internal market are transposed correctly and on time. The conclusions of the resolution are absolutely in keeping with the Commission's position including, for example, on the need for more intensive administrative cooperation between the authorities of the Member States, as is already happening in the SOLVIT problem-solving network. These procedures for resolving differences amicably satisfy the market players and make a positive contribution to the operation of the internal market in Europe. It is clear that the new Member States are not confining themselves to pronouncements; on the contrary, they are particularly willing to improve their performance and to create the right conditions for the development of innovation, which is most encouraging. This is precisely the approach that guarantees the success of the internal market. We must not forget that the smooth operation of the internal market is one of the basic preconditions to the achievement of the Lisbon objectives. However, I should like to add that the Commission will need, in turn, to do its job. Instead of producing more and more legislation, we will now need to take advantage of the opportunity to focus on doing less but better work. This includes the simplification of legislation, in close cooperation with the new Member States and with the old Member States, and providing better information and guidance in connection with consumer rights and the opportunities citizens have to work and establish in an enlarged Union. In coming years, we must make the European Union a more attractive location for business activity and investment and the creation of a modern and successful internal market certainly constitutes an important first step towards achieving this objective. We are relying on the support of the European Parliament to face this challenge. To close, I should like to say this: we are optimistic and believe that the new Member States bring new momentum to the European Union and are a breath of fresh air which benefits us all.
for the .  Mr President, Commissioner, ladies and gentlemen, allow me first to congratulate rapporteur Mrs Handzlik on her very successful first report in the European Parliament and to thank the Committee on Internal Market and Consumer Protection for its initiative to prepare this important report.
With the latest enlargement, 10 new states became members of the European Union as from 1 May 2004, but only in the legal meaning of the word. In reality, our countries will have to carry out a lot of work in various areas in order to gradually become fully fledged Member States. One of these areas is the transposition of directives and other Community acts to their national legal systems with a view to building a functioning, barrier-free common internal market.
The report gives a concise overview of the state of the transposition of European legislation in individual Member States. Although my country – Slovakia – often called the ‘central European tiger’ under the competent leadership of Prime Minister Mikuláš Dzurinda – belongs among the EU Member States that do not have the best track record of the transposition of European legislation, economic reforms have enabled the country to make big strides in implementing the medium-term economic strategy. To eliminate the remaining obstacles in the internal market, it is absolutely necessary to consolidate and improve the European legislation. The Commission should start revising the existing Community legislation with a view to its simplification. I am firmly opposed to bureaucratic directives that regulate and prescribe everything. We should, in conformity with the subsidiarity principle, let the Member States do what they can do with greater flexibility and effectiveness.
On the other hand, we need the directives that have liberalising effects. Let us not be afraid to expediently adopt a new service directive, maybe similar to the one of Bolkenstein, that will breathe new life into the revised Lisbon strategy. I firmly believe this and I think so do many of you.
Thank you for your attention.
.  Mr President, in the name of the European Socialists, I welcome the report; its contents are accurate and contain feasible recommendations. I am especially glad that we are debating this report almost exactly on the first anniversary of the accession.
According to the report, the has not only been fully implemented by several new Member States to the required extent, but often even with extra rigour that most of the existing Members have not yet applied. Interestingly enough, instead of improving the Internal Market, it partly distorted it at the same time, for the following reasons: succeeding the political changeover, the countries have only made partial progress in economic reforms. 98% of the business structure is characterised by small and medium enterprises that struggle with capital deficit and their access to information is limited. The prolonged costs involved with adopting the will still remain a burden for new Member States for several more years.
On the other hand, enlargement with these ten plus two Members brought about some less frequently emphasised general changes as well as those which existed earlier. The nearly 150 million new members make up one third of the EU’s population. Around the time of accession, the economies of the existing Member States, unlike those at previous enlargements, are less prosperous and they are awaiting reforms themselves. It is a good thing with the current enlargement, that there no longer exists two world systems.
Politicians carry a great responsibility. Politicians, who regard the EP as an international stage for national political debate – even though originally it was not their intention – become obstacles to solving EU problems. A European politician strives to create a framework for solution at an EU level, where all Member States may find the crutches that they need in order to take their next step at home. I hope we all belong to this group.
What should we do? We need a political style that is clear, factual and calms emotions, instead of stirring them up. We need to restore quickly the balance of the Internal Market, which is most definitely guaranteed to limit the movement of the labour force. For the new Member States, completing the Internal Market means proper functioning of the administrative system, while in the case of the majority of existing Member States, it includes meeting their own target of the 1.5% deficit limit. Future European legislation must not lead to the distortion of the Internal Market (like the Service Directive did, for example), nor should it encumber the economy with enormous costs (see Directive on Rice, for instance), especially affecting disadvantaged parties. It is the responsibility of politicians and of the whole institutional system to put law into daily practice governing the life of European citizens. A good example of this is the department of DG Enterprise that supports small enterprises, including the European Information Centres, which are so successful in Hungary and other countries. A negative example, however, is that the forms used to differentiate between enterprises are still not available in all the languages of the Member States. A politician once said, ‘people are not prisoners of their fate, but of their opinions’. We must do our best in order to bring about change, instead of political bluffing ...
.  Mr President, on behalf of the Group of the Alliance of Liberals and Democrats for Europe, I should like to say something about this outstanding report by Mrs Handzlik, to whom I would also like to express my gratitude. Along with the Committee on the Internal Market and Consumer Protection, we visited the businesses in her Chamber of Commerce. She must be a paragon of how people in the new Member States view the Internal Market and I think that her report also reflects this and draws on it. I would like to congratulate her on this, and to say, in this connection, that the new Member States have sacrificed a great deal in order to be able to meet Europe’s conditions. They tightened their belts for years and, as the report states, have in many cases, been even more efficient than many old Member States in introducing the . It would therefore be appropriate for the Commission to be given more scope for imposing sanctions, thereby facilitating the enforced implementation of directives, because that will only stimulate, improve and optimise the free market even more. The internal market has brought us economic prosperity, which, in turn, guarantees political stability, which leads to peace, and I think that was why it was decided at an early stage to add a large number of new Member States to the European Union. I am pleased that Mrs Gebhardt has somewhat broadened the discussion on the Services Directive, because services are one of the key areas which have not been liberalised as yet. I think it is necessary to have a good discussion so as to end up with an excellent result for this Services Directive. I think that the debate thus far sends a very weak message to the new Member States. Indeed, it would be detrimental if we gave the new Member States the idea that despite their many sacrifices, and despite the fact that the old Member States welcome new markets with open arms, we do not appreciate any extra competition. We Liberals take the view that competition leads to innovation, which, in turn, leads to new jobs. It is impossible to keep the cheap workforces in Europe. Unfortunately, we have to establish that they go off to China. I therefore believe that innovative jobs with added value are beneficial to the market, and I hope that we, in that respect, can wrap up the Services Directive in a positive manner.
.  Mr President, Commissioner, ladies and gentlemen, thank you, Mrs Handzlik, for your report, and for your efforts in identifying the challenges faced by the new Member States, in particular, in the process – as yet unfinished – of completing the internal market. Cooperation with you has been good, and we owe you thanks for having taken on board a number of our suggestions, but, despite that, our group has nonetheless voted against this report in the Committee on the Internal Market and Consumer Protection. We have done this not out of some sort of opposition to an open and truly functioning European internal market – quite the contrary, in fact, for it is one of the most important conditions for the European Union to grow together.
Nor do we have any objection to many of the passages in the report, but we do have misgivings about some of its conclusions. Almost a year ago, we rejoiced with the new Member States, for it was more than a matter of necessity for most of them that, after more than 60 years’ separation from it, they should regain the position in Europe to which their cultural history self-evidently entitled them. Our group does, however, wish to express its opposition to the unhindered operation of what are termed market forces. We have no desire to see unfair competition engaged in to the detriment of highly motivated and dedicated workers from the new Member States. We do not want them to be fobbed off with the lowest wages that employers can get away with paying and to have inadequate access to support from trade unions and social partners. We want quality standards and social factors to continue to be built in all 25 Member States, with the environment and consumers still being protected. As we are at the moment particularly concerned with the Commission’s proposed services directive, we have again tabled an amendment on this subject, which expresses our implacable opposition to the country of origin principle. While I am aware that this is contrary to the rapporteur’s thinking, I would nonetheless ask for your support.
. – Mr President, the Confederal Group of the European United Left – Nordic Green Left is truly greatly surprised by the reference in the report to the undeniable economic success of the internal market and the assessment that it has been a driving force in the promotion of economic cohesion and the progressive removal of regional disparities. I agree absolutely with this assessment, if and insofar as the reference to economic success concerns businesses. Without doubt, it has indeed been a huge success for them. However, we were under the impression that the internal market was part of the efforts of the European Union to remove regional disparities and offer a better quality of life to all European citizens. From this point of view, the internal market has failed, just as the Lisbon policy has failed and just as all the policies based on the neoliberal philosophy will continue to fail.
We need radical restructuring and to again make the citizen the centre of interest of the Union; we need a strategy that focuses on people. What we need today is to achieve real convergence in the quality of life of all the citizens of the Union, not convergence of local economies in numerical terms, convergence which contributes to the prosperity and smooth operation of the free market system, but not to the prosperity of European citizens.
. Mr President, first of all I would like to thank Mrs Handzlik, the rapporteur, for her all-encompassing research, and I have to say that the report shows that, one year after they have become part of the European Union internal market, all in all the situation in the new Member States with regard to the adoption of legislation does not seem any worse than in the older Member States. We can see an almost equal proportion of positive and negative examples in both the older and the new Member States. Business people in the new Member States are still having difficulties in acquiring the operating mechanism of the internal market, particularly in sectors which are not harmonised. In the harmonised spheres, however, the infrastructure for conformity assessment is not always accessible to them in their own countries for the products which they produce. I could go on enumerating separate problems, but these cannot eclipse the achievements of the European Union’s internal market. However, even relatively recently, we heard concerns being expressed in all the countries that were then still EU applicant countries that the free movement of goods might be disastrous for economies experiencing the shocks of a change of economic system. Industry that was still weak would not be able to withstand the competition of powerful producers in EU Member States. Certainly, many businesses in the new Member States that had not consolidated their position in the market went bankrupt as a result of competitive pressure from businesses in the older Member States, but business activity has of course not decreased. Quite the contrary: the increase in competition has activated the market, and consumers have, of course, gained from this. We can observe a surprising degree of similarity between the opinions of that time about the threats the European Union common market might pose to the new Member States and today’s debates about the possible threats posed by the European Union services directive to the older Member States. The most striking similarity in these debates is the way consumers’ interests are being ignored. The consumer is not being listened to. It is the opinion of businesses who are worried about a possible increase in competition that is being expressed. The first amendment tabled on today’s agenda, to reject the country of origin principle for services in the internal market, is in point of fact equivalent to a proposal to reject the internal market. The country of origin principle is the ruling principle in European Union internal market legislation, and the decisions of the European Court of Justice have confirmed this. In those service sectors where competition currently exists, the market gains from additional competition and, of course, the consumer also gains. Currently, even successful small and medium-sized enterprises in Member States are prevented from crossing the borders of their own countries in order to offer services in other Member States because of the high financial and bureaucratic costs. The application of the country of origin principle to the provision of services would open up the European Union internal market to the most important service providers in the Member States, that is small and medium-sized enterprises. Arguments about the threat to the European social model are completely rebutted by the directive adopted almost ten years ago concerning the placement of workers in the services sector. Consumers wish to obtain goods and services of the highest possible quality and for the lowest possible price, but the best way to ensure this is a competitive market and the European Union internal ...
Mr President, ladies and gentlemen, I should like to thank Mrs Handzlik for drafting such an interesting report on the situation of the internal market in the new Member States. I should also like to share with you two thoughts on the report. The average citizen of poorer societies assesses the internal market mainly in terms of the changes in the price of goods and services following accession to the Union. Prices of many basic products and services increased dramatically, and there is no economic justification for this. Mechanisms designed to ensure competitiveness and systems of consumer protection failed. In Socialist times we were supposed to be cheered by the news that the price of locomotives was down even though the price of bread was up. What grounds for optimism are there in the present situation? My second observation concerns the problem of market monopolies. Many concerns have seen their profits double, not because of increased productivity, but also as a result of price policy. There are a great many examples of this, notably fuel. It seems to me that solutions are urgently called for. The Union constitutes a large and attractive market. This should be exploited with a view to regulating …
Mr President, ladies and gentlemen, I must begin by thanking Mrs Handzlik, and congratulating her on having drafted such an interesting and important report. Mrs Handzlik is a fellow member of the Group of the European People’s Party (Christian Democrats) and European Democrats, and a compatriot of mine. Her report is important for us not only because, if I am not mistaken, it is the first report drafted by a female Polish MEP, but also because it concerns a particularly important issue, one that is crucial to the economic development of the European Union. I refer to the functioning of a truly common and free market for services within the European Union. If we consider that services account for 70% of the Union’s GDP, the importance of this issue can be readily appreciated. So too can the importance of developing the market for services within the EU. At this time, when there is much debate on the Constitutional Treaty in a number of European countries, the subject of the services directive and of a truly free, open and competitive market for services in Europe constitutes one of the key issues in the debate. There are strong misgivings about opening up the European market for services fully to cooperation. Many fears have been expressed too concerning the possibility of businesses and service providers from the new Member States being able to operate within this market. These views were reflected in some of what Mrs Kallenbach said just now. I should simply like to refer to one important piece of news provided by none other than President Chirac in the course of the important debate currently under way in France. President Chirac stated that as a result of enlargement, exports from France to new EU Member States in Eastern Europe had quadrupled. This translates into something close to EUR 10 billion, and 130 000 new jobs in France. Such then are the consequences of operating a truly broad and free European market. There is no reason to fear enlargement or genuine competition within a market like this.
Mr President, thank you, Mrs Handzlik, for presenting this report, which adds up to a really good piece of work. Many thanks, too, for the frankness you have shown in cooperating with the other groups. That, I think, is what our cooperation here in this House should be like.
I know that I will be disappointing Mrs Kallenbach when I say that our group will not be able to support her amendment. As she said, we are fundamentally very much in favour of a services directive being drafted, and of the services market being opened up; we do not, however, want it to happen any old how, but in a truly socially acceptable manner.
We are able to support Mrs Handzlik’s report, which contains some very important statements. In paragraph 5, for example, it is stated that the new Member States have implemented the mutual recognition principle in their legislation. It is also stated that they have adopted the highest standards as guidelines to achieving harmonisation, which is a crucial objective of the internal market. These things are what matter to the public in the European Union, and I think that is what we have to achieve.
The Committee came to an agreement that there would be no place in this report for the provisions to be worked out for the services directive, and that we would, instead, discuss these issues in the report on that directive, which is where they belong. We have kept to that agreement, as has Mrs Handzlik, and I think that is only right and proper.
We Social Democrats have our own particular reason for endorsing this report, for, in paragraph 14, we agreed that, desirable though a market in services is, we do also take the view that efforts to that end must not prejudice social cohesion in the EU, and that consumers must enjoy a high level of protection. Such is the task we in this House have set ourselves where the services directive is concerned, and we will continue to work at it in future.
For that reason, too, I congratulate Mrs Handzlik, and I congratulate this our Parliament on having produced this report on the current state of play in the new Member States, and on the imminent report on consumer protection. At the same time, though, I do hope that this is the last time that we shall do so. I hope that future reports will take as their subject the whole European Union, making no distinction between ‘old’ and ‘new’, but depicting it as a whole.
Mr. President, one year has passed since the largest phase of the enlargement of the European Union. Ten new states which had gone through the painful experience of Soviet occupation and were just recently called countries in a transitional market economy, joined the European Union internal market with the four essential freedoms of the market: free movement of persons, services, goods and capital. After one year of work experience in the conditions of the internal market, the statistics of the new states on transposition of the directives related to the internal market proves that the newcomers quite successfully implemented their commitments. In particular, I would like to highlight the progress of Lithuania, the country where I have been elected to the European Parliament. Lithuania is the best amongst the new Member States and better than most of more experienced old Member States at implementing the of the internal market. One such successful indicator was the Protocol on Conformity Assessment and Acceptance of Industrial Products, recommended by the European Commission to the candidate countries as an instrument for preparation to work under the conditions of the internal market. Many countries successfully implemented the directives of the new approach a year before EU membership, but here we talk about the successful implementation of the free movement of goods. A different situation occurs while implementing the movement of services and persons. Revisions of the directive on services, having eliminated the principle of origin, impede the development of the internal market of services. It remains fragmentary, restricted and protected. Talking about the free movement of persons, I would like to remind you that according to the request of the old Member States the transitional period of seven years is applied to the new Member States. Only a few states have opened their labour markets since the enlargement. Therefore, I invite the Parliament, the European Commission and especially the Member States, without postponing the decisions for an indefinite time, to create a fully functional internal market and thus provide real possibilities for implementation of the Lisbon strategy. Thank you.
Mr President, it is a great pleasure for me as the coordinator for my Group on the Committee on the Internal Market and Consumer Protection to welcome my colleague Mrs Handzlik and her first report and my colleagues from Poland and Slovakia who spoke so eloquently.
One of the reasons for drafting this report was the fact that the new Member States are already teaching all of us a lot about how to deal with the internal market. By happy coincidence the Committee on the Internal Market went on a mission to Poland a few weeks ago. We went to Mrs Handzlik’s home town and we met the businesses in her Chamber of Commerce. There are businesses there, large and small, who are really frustrated about the way that some of the existing Member States are still hampering their access to the European market. Believe me, the new Member States have a lot to teach us. If you look at the reports on the internal market you will find that in many cases the new Member States are at the top of the list for transposing internal market directives.
Is it not extraordinary that after all this time it is the old Member States that are lagging behind? That is why we wanted to draw up this report, because the new Member States have so much to teach us. Inevitably there has been discussion this morning about the services directive. As the shadow rapporteur I would like to say the biggest problem we face in Europe at the moment is unemployment. Since 1999 the majority of new jobs in Europe have been created in the services business. We have to create an effective and functioning new market for services. We have to get a directive that works satisfactorily. We can deal with the problems that are being raised, but we have to do the job properly.
On this side of the House we will lead the way in delivering an effective services directive and continuing the transformation of the European economy, with the new Member States coming with us.
Mr President, I wish to congratulate Mrs Handzlik on drawing up the first report by a new Member from a new Member State in a new committee. As the chairman of that committee, I think her report has been a commendable initiative.
It is right to emphasise today what the new Member States have achieved instead of to carp at the difficulties and challenges they might pose. In the old Member States we see anxieties and sometimes a state of denial about what the expansion will mean to us. That is playing out now in some of the debates about the Constitution. It is playing out in some of the rhetoric about the fear of what immigration from the new Member States may do. My own view is that it is a task for this Parliament to welcome the expansion of the European Union in the fullest terms.
Recently, I have had the opportunity not only to go with the delegation to Poland, but also to go to Hungary in a business delegation with representatives of my own region. We have heard today in the voices of Mrs Handzlik, Mrs Pleštinská and all our friends precisely what their ambitions are and why they should be supported.
The internal market needs to free up services in a manner consistent with empowering consumers as well as entrepreneurs and in a manner that combines social and economic goals. They cannot be separated out. I must say to our friends in the new Member States that to believe that raw capitalism will give you all you need and will be your servant is an error. All these elements need to be in balance.
I would say to those who came to my country, the United Kingdom, from the new Member States: you are welcome. I am proud to say in the middle of the British general election campaign that we are right to have given free entry into our market to people from the new Member States. We will prosper, our capital accumulation will prosper, our culture will prosper, our cuisine will prosper! We welcome you, and I am delighted to be able to say that. I hope Mr Harbour will go back and tell the Conservative Party in Britain that it should take that same welcoming view.
Mr President, only a few short years ago most of the countries that joined the EU in 2004 were trapped in a different political system. We differed from the rest of Europe in nearly every respect and had very little in common with it, other than being located on the same continent. Even that was not always seen in a positive light. Today we are debating details of our life together, the removal of barriers, and overcoming difficulties. Mrs Handzlik’s excellent report identifies the problems faced by all the Member States, and ways of overcoming them. I should like to thank the rapporteur for her efforts and for all the work she has put into drafting the report. It is to be hoped that all 24 points will be implemented as quickly as possible. Many successes have been recorded, but the bitter words uttered in the course of various debates, such as the debates on discrimination in the internal market or on the methods of reciprocity suggest that much still remains to be done. Nothing is perfect, and there is always room for improvement. It is also important to be aware that even the best of provisions are not an instant solution to problems. Member States need to make the necessary efforts to implement provisions if they are to be effective. The record on this varies considerably. Attempts to circumvent directives or to burden the European Union with decisions detrimental to the interests of consumers are an everyday occurrence. Sometimes we seem to be acting as if we had forgotten where we are heading and what the Constitutional Treaty states.
. Mr President, honourable Members, I would like to thank you for your comments and questions which I will pass on to my colleague, Commissioner McCreevy.
Regarding the amendment tabled by Mrs Kallenbach on the proposed services directive, I would just like to say that we should not use this excellent report as a vehicle to intervene in the current work on the services proposal. This weekend we will be celebrating the first year of the European Union of 25 Member States. The adoption of this report is therefore very timely and it shows that there is good reason for optimism about the internal market. We note that there is still some work ahead of us. This will always be so but overall we see a very positive picture with the ten new Member States performing well, and in a number of cases outperforming the others.
The move from an internal market of 15 to an internal market of 25 is providing a new dynamic. We should use this dynamic to move ahead in removing barriers and create further opportunities for our companies and our citizens. I would again like to thank Mrs Handzlik for her excellent report.
That concludes the debate. The vote will take place in a moment.
Mr President, on a point of order, last night we held a debate in this House based on two parliamentary questions tabled by the Chairman of the Committee on the Environment, Public Health and Food Safety in relation to the EU delegation to the POPs Conference to be held in Punta del Este next week. The questions and the resolutions supporting them were put to the Commission and the Council.
Despite the fact that the Council had adequate notice, no-one from the Council turned up last night to respond to these questions. The Commissioner himself was here. I would like an explanation as to why parliamentary questions tabled by the Chairman of the Committee on the Environment, Public Health and Food Safety were ignored by the Council.
There is nobody here from the Council to reply, Mrs Doyle, so we will forward your comments to the Council. I am sure it will be able to reply in due course.
The next item is the vote.
Mr. President, a very good remark that it is necessary to talk about smuggling into Trans-Dniester. However, I believe that right here, at the edge of Europe, there is another source of smuggling, that is, the Kaliningrad region, from where large amounts of smuggled goods come into European Union countries. So far, they come in very large quantities to Lithuania and Poland. I really do not exclude the possibility, on which the experts also agree, that this contraband can also reach the old Member States of the European Union. First of all, this is contraband of excise goods. Therefore, our suggestion is to also include in paragraph 12 the Kaliningrad region as a particular risk, thus urging a stop to the flow of contraband from this territory into the countries of the European Union. Thank you.
Perhaps it would help if I read the oral amendment. It simply adds the words ‘as well as Russia to crack down on smuggling from the Kaliningrad regions to Lithuania and Poland’.
. Mr President, this oral amendment is merely to ensure that there is consistency and accuracy in the section on Morocco. I propose that the end of paragraph 13 should read: ‘notes that a moratorium on the death penalty exists in Morocco and calls on the Moroccan authorities to abolish the death penalty’.
Mr President, with regard to the proposed reference to the Baker plan, you probably all know that it has disappeared from the new proposals by the United Nations Secretary-General. That is why I tabled Amendment 3. I will also request a split vote on Amendment 15 by the Socialist Group in the European Parliament to delete the reference to the Baker plan.
I am advised that if we approve General Morillon’s oral amendment, it would remove the references to the Baker Plan from all amendments. Is that correct, General Morillon?
No, because we would then have to vote on Amendment 17, which itself relates essentially to the Baker plan. If Amendment 17 is not adopted, this will relate to Amendment 15 by the Socialist Group in the European Parliament.
Colleagues, I should like to ask the rapporteur for some advice on this.
. Mr President, as rapporteur, my advice on this particular section is not to accept an oral amendment in relation to the Baker Plan. I think the PSE Group has a balanced amendment in this case – i.e. Amendment 15 – and my advice is to accept that one.
You lost that one, General!
Mr President, may I ask whether you were in the habit of addressing Ian Paisley as ‘Reverend’ in the days when he was a Member of this House, and whether the reverend gentleman would have been expected to stand when addressing the Chair?
Mr Wieland, I am not sure I understand the point you are making. Would you mind repeating it?
Mr President, there were inaccuracies in paragraph 43 concerning revisions in the 2003 Criminal Code of Uzbekistan, and those revisions essentially said that torture and maltreatment of prisoners is a criminal act. Therefore, I suggest revising the text that has been presented in the original paragraph.
‘Calls on Uzbekistan to liberate political prisoners and to outlaw torture and ill-treatment in custody’
to replace by text
‘Welcomes amendments to the Criminal Code for outlawing torture and ill-treatment in custody and persecuting their use made in 2003; calls on Uzbekistan genuinely to implement these changes and to liberate any remaining political prisoners.’
I shall now ask the rapporteur for a comment on that.
. Mr President, in my view this text improves the accuracy of the report and as rapporteur I am happy to strongly support it.
. Mr President, I fear I am attempting the impossible here, but we will see how it goes. I am proposing an oral amendment as a compromise amendment to Amendment 8. If it were to be accepted paragraph 131 would read: ‘Recognises the impact of mass rape in making women and girls vulnerable to contracting HIV/AIDS; urges the EU to ensure that the provision of full medical attention be made available immediately to all women and girls who have been raped;’.
Mr President, I would like to put forward an oral amendment. I ask that the words ‘and countries seeking accession’ be added in all the paragraphs in which action is demanded on the part of the Member States, the candidate countries, or the Council, as Recital H makes explicit reference to Kosovo, Croatia and Bosnia and Herzegovina. This would make no sense if these regions were themselves not called upon to take action. I will want to bring in another oral amendment when we get to Recital H.
Mr President, I would like to draw your attention to the fact that we intend to table an oral amendment to paragraph 17; we have already notified you of this.
Mr President, we have an oral amendment to paragraph 17. I will read the paragraph: ‘Urges Member States and candidate countries to introduce special scholarship and trainee programmes for disadvantaged Roma students’. We propose inserting: ‘and for all other disadvantaged students’.
Mrs de Groen-Kouwenhoven wishes to move two oral amendments to insert new paragraphs after existing paragraphs 18 and 20.
Mr President, I wish to table two oral amendments to add two paragraphs to the resolution. As all five groups supported these important paragraphs, there should not be a problem. The text of those paragraphs should be on your desks, but, if you prefer, I could read them to the House.
You must read them, otherwise they would not be oral amendments!
Mr President, I thought there were no illiterate people here but I will obey the Rules.
The first paragraph is: ‘18a. Welcomes the formation of the European Roma and Travellers Forum, and the work of groups within Parliament focused on Roma and minority issues; recognises the importance of cooperation with such bodies when creating Roma policies in Europe;’
The second paragraph is: ‘20a. Welcomes the Decade of Roma Inclusion initiative to which five Member States and candidate countries are signatories and calls on the Commission to work in cohesion with those governments concerned to align relevant EU programme funding to realise this initiative;’.
Mr President, I have another oral amendment to move, and it has to do with Recital H. I simply do not think that the original version of this, as it stands, does justice to the facts of the situation by stating that the Roma in Kosovo, Croatia and Bosnia and Herzegovina continue to be victims of ethnic cleansing. I propose that this recital be amended, for the sake of clarity, to read as follows, and will now read it out in English.
‘whereas a large number of Roma were victims of war and ethnic cleansing and continue to be victims of persecution in parts of regions of the former Republic of Yugoslavia’.
The PSE Group proposes that the text of Amendment 4 be inserted at the end of existing paragraph 25, rather than forming a new paragraph. Was that your point, Mr Purvis?
That was my point, Mr President. I agree with the rapporteur that the following text should be added to the end of paragraph 25: ‘Further asks the Commission to prioritise amendment or removal of any legislation that is detrimental to the smooth functioning of European financial markets’. That would replace paragraph 26, which should be deleted.
Are there are any objections to Mr Purvis’ oral amendment?
. Mr President, there are two proposed additions to paragraph 25. We have to vote first on Amendment 4 by the Verts/ALE Group and then on the oral amendment by Mr Purvis to take the original paragraph 26 also as an addition to paragraph 25.
. Mr President, I have an oral amendment. It is to change the wording relating to ‘banking’ as follows: ‘Requests that the Commission provide a comprehensive study of retail financial services with a special emphasis on banking services in the various Member States’. This puts the emphasis on banking, but does not restrict the study to banking services only.
Mr President, I have an oral amendment to paragraph 38, which will also replace Amendment 1: ‘Considers that Member States have long and diverse traditions in consumer protection; notes that the [one word deleted] call from part of the financial services industry is for minimum harmonisation, whereas certain practitioners, notably the banking industry, advocate targeted harmonisation in order to achieve a true level playing field; therefore, urges the Commission to organise a discussion about the fundamental structure of the EU financial services market, bearing in mind consumer and practitioner interests and European global competitiveness;’.
If Amendment 15 is adopted, the PSE Group proposes that the amended text be inserted after paragraph 25.
. Mr President, this is also an oral amendment and it is to replace the words ‘regulated competition’ with ‘fair competition’.
. We voted in favour of the report concluding the agreement for scientific and technological cooperation between the European Union and Brazil, in view of the interest on both sides in developing cooperation in various fields.
The most pressing areas on which the agreement is based are public administration, economic cooperation, social development, research, technology and the environment. In this context, it is proposed that cooperation be developed in areas such as biotechnology, information technology and communications, bio-information, space, micro-technologies and nano-technologies, materials research, clean technologies, the sustainable management and use of environmental resources, health and medicine, aeronautics, metrology, standardisation and conformity assessment, and human sciences.
The agreement also mentions that the parties intend to establish cooperation in the area of scientific and technological research, so that cooperation will be increased in various areas and that both sides, the EU and Brazil, will enjoy the economic and social benefits of this cooperation.
.  I voted in favour of concluding the Agreement for scientific and technological cooperation between the European Community and the Federative Republic of Brazil. I believe that appropriate instruments must be created with a view to substantially extending the current level of cooperation, within the framework of the activities that fall under the sixth framework programme for international cooperation with developing countries.
Parliament must therefore continue to foster the creation of cooperation mechanisms in scientific and technological innovation. The European Research Area is the perfect environment in which to enhance and step up cooperation between Brazil and the EU, given the importance of science and technology in economic and social development and given the desire on both sides to broaden and strengthen cooperation in areas of shared interest.
. The Agreement for scientific cooperation between the European Community and Mexico is a crucial instrument for improving and stepping up cooperation between Mexico and the EU in science and technology.
I believe that appropriate instruments must be created with a view to substantially extending the current level of cooperation, within the framework of the activities that fall under the sixth framework programme for international cooperation with developing countries.
Parliament must therefore continue to foster the creation of cooperation mechanisms in scientific and technological innovation. The European Research Area is the perfect environment in which to enhance and step up cooperation between Mexico and the EU, given the importance of science and technology in economic and social development and given the desire on both sides to broaden and strengthen cooperation in areas of shared interest.
. According freedom of movement to some of the EU’s citizens and not to others goes against the EU’s principles of equal treatment. Its system of quotas enables Switzerland to counteract any eventual adverse consequences arising from increased free movement of persons.
Despite having voted in favour of the protocol, I wish to point out that what was termed the ‘visa affair’ in Germany has now taken on a new dimension. The ‘if in doubt, opt for freedom of movement’ ruling resulted in a dramatic increase in the number of visa applications by third-country nationals that were approved, to the extent that the number more than doubled, with many ‘tourists’ taking up employment in the black economy or ending up in prostitution.
Such generosity, the consequences of which are as yet incalculable, might well fuel some Swiss people’s fears and misgivings to such a degree that the protocol will fail to be approved by the referendum that may be held in September. The eventual upshot of that would be that the EU would have to decide whether or not to withdraw from the Agreement on the free movement of persons rather than offend the new Member States.
. The agreement between the EU and Switzerland on the free movement of persons following EU enlargement in May 2004 was not automatically extended to include the new Member States.
Switzerland, like EU Member States, is benefiting from the recent enlargement, through greater political stability in its geographical neighbourhood and through the newly enlarged internal market.
I voted in favour of this recommendation, because I feel that this agreement will make it much easier to send Swiss staff to the new Member States, where many Swiss companies are already active. At the same time, citizens from new Member States can now be more easily recruited by Swiss companies. In the long run, all citizens from EU Member States and Switzerland will benefit from free movement.
. I voted in favour of Mr Coelho’s recommendation for a second reading on ‘access to the Schengen Information System by the services in the Member States responsible for issuing registration certificates for vehicles’, as it reflects the need to combat vehicle theft, in an EU in which internal border checks have been all but scrapped.
In light of the figure published by Europol that 1 149 114 cars were stolen in the EU in 2002 alone, I believe that the EU must, as a matter of urgency, take action to combat the trade in stolen vehicles.
We believe that the stated legal basis for the current regulation is mistaken. Extending the Schengen Convention so that the bodies responsible for issuing registration certificates for vehicles in the Member States are given access to data in the Schengen Information System cannot be based on common transport legislation. This is a third pillar issue concerning legal and police cooperation. It is for the Council, not Parliament, to take decisions about these issues.
The June List has therefore voted against the amendments.
. The need to safeguard security and compliance with the law in a freer and bigger Europe mean that lawmakers must seek to protect the citizens whilst guaranteeing that the authorities have the necessary conditions in place to boost security. Citizens must also be protected, however, from unnecessary and unwanted State interference in the private sphere. In other words, as usual a balance must be maintained, even on issues that may seem trivial, between ensuring security and promoting freedom. This applies to the legislation that is the subject of the recommendation before us, which I voted in favour of.
Pollution from households, agriculture and industry is increasing. It reduces the quality of groundwater. When groundwater is polluted, the consequences are longer-lasting than when surface water is polluted. Groundwater is an important resource for drinking water and for industrial and agricultural processes. It should therefore be protected for current and future use.
We Social Democrats therefore welcome the Commission’s initiative concerning new regulations governing groundwater.
Groundwater is not, however, identical throughout the EU. It is therefore difficult to come up with a common standard suited to groundwater as it is variously to be found in the EU and, at the same time, entailing the most beneficial result for the environment. We believe that an approach taking greater account of the big differences in groundwater between one part of the EU and another would have had a more productive effect on the environment.
. The precautionary principle must be applied with regard to protecting groundwater against pollution, and this is currently laid down in Directive 80/68/EC, until 2013.
The protection should thereafter be continued through what is known as the Water Framework Directive, of 2000, and through the directive now receiving its first reading.
Among the various different opinions on what approach to take, the report advocates that quality standards should be based on human and eco-toxicological criteria and points out that when setting quality standards the Member States may take into account the levels of substances naturally present in water. The rapporteur points out, however, that the new legislation must maintain at least the current level of protection, and that prevention should be a key element.
There must subsequently be the political will to take the necessary measures aimed at preventing pollution and protecting groundwater quality.
The June List’s members are elected with a mandate to ensure that only cross-border environmental issues are decided on at EU level. The Council should have the central role in this decision-making process. The groundwater issue is partly a cross-border issue. We regret that the Directive on groundwater does not refer to a greater extent to the principle of subsidiarity. The Directive on the protection of groundwater against pollution should therefore apply for roughly three years whereupon it should be replaced by a directive incorporating the principle of subsidiarity.
I voted in favour of this directive.
This directive must not deviate from the principles adopted in the Water Framework Directive. In view of the considerable diversity of bodies of groundwater in Europe, precise objectives can only be set at local level.
It is unrealistic to try to impose the same standards on the whole of Europe. Only a limited number of parameters can be subject to quality standards laid down at European level. Thus, the proposal that the parameters of nitrates and pesticides should be the only ones laid down at European level seems acceptable in this case.
On the other hand, we need to put certain situations in context. The fact that the quality standard or threshold value is contravened does not necessarily mean that the body of groundwater is of poor quality; the causes of the failure must be examined so that the measures recommended in the Water Framework Directive can be applied to restore the quality of the water.
Finally, certain specific local circumstances mean that historical pollution has to be taken into particular consideration without, however, leading inevitably to a downgrading of those bodies of water. Obviously, the measures laid down in the Water Framework Directive to avoid the spread of pollution must apply in these cases.
. The directive on the protection of groundwater against pollution, which sets out the rules for protecting such water against pollution, does not lay down clear quality objectives, nor does it provide for exhaustive and continuing assessment. It must be revised in such a way that more of the available data on groundwater quality in Europe can be gathered. In order that good chemical status can be achieved by 2015, it is crucial to keep clean groundwater clean.
I voted in favour of this report because I believe it is essential to improve the tools for protecting the environment and the quality objectives for water in Europe.
The Moderate delegation has voted in favour of the report on the proposal for a Council regulation amending the regulation on the creation of a European Foundation for the Improvement of Living and Working Conditions. We think it important that the foundation’s working methods and the composition of its board be continually reviewed so that it might operate more efficiently. It would, however, cause problems if the review were to be undertaken by the whole of the European Parliament, since few MEPs are aware of how the Foundation operates.
We also believe that recruitment should be according to the applicant’s merits and that it should be gender-neutral. It is in the organisation’s interests to have a board uniting a variety of skills and experience, but there must be no political control of recruitment.
. I voted in favour of the report by Mrs Harkin, because I feel that we are faced with new challenges in terms of improving living and working conditions. I welcome the objectives behind the creation of this foundation and I believe that the amendments put forward will certainly help it to be implemented more smoothly and effectively.
The principles of good governance are essential to the smooth running of Europe’s institutions and should thus be the cornerstone of any revision and assessment of their constitutional texts.
. The regulation that set up the European Foundation for the Improvement of Living and Working Conditions in 1975 is being revised, to follow up the results of an external audit.
The purpose of the Foundation is to develop ideas on improving living and working conditions in the medium and long term, and to identify factors leading to change.
The main amendments are intended to bring about an internal restructuring of the Foundation’s management bodies, greater participation by independent experts and an increased role for the social partners and representatives of national governments.
This strategic and operational revision will thus enable the Foundation to carry out its work with greater efficiency and transparency.
By providing information and analysis on living and working conditions, the Foundation has played a significant role in developing the Community’s social policy.
I therefore voted in favour of these amendments.
. We welcome any attempts, provided they are workable, to improve safety and health at work. Although Europe has a relatively good record on safety and health at work, there is much that it can still do to improve that record. Throughout the EU, there are still clear cases in which health and safety at work is clearly not safeguarded and in which the rules are not being followed. Serious work-related accidents therefore continue to happen. In order to prevent such accidents, we must build up a firm foundation of suitable legislation, ensure that this legislation is complied with and promote good practice. This is what I hope this new agency will be able to accomplish.
. Following an external audit to assess the functioning of the European Agency for Safety and Health at Work (Bilbao), the Commission has tabled a number of amendments to the regulation establishing it.
I voted in favour of the report, given that the amendments are intended to clarify the Agency’s objectives and responsibilities, to improve its functioning, to strengthen the role of the social partners and to enhance cooperation with other bodies operating in the social field.
This Agency plays a key role in disseminating information and encouraging people to exchange experiences on health and safety at work. This task is crucial given the terrible tragedy of work-related accidents, which come at an incalculable human and financial cost.
The Agency also takes part in the decision-making process in that it provides the European institutions with the information needed to adopt legislation in the social field and, more importantly, information on the impact of that legislation on small and medium-sized enterprises. In addition to collecting and passing on information, the Agency will henceforth take on the task of analysing data relating to safety and health at work.
I wholeheartedly support any amendment aimed at making this Agency more transparent and more efficient.
. With regard to international matters, the EU must not overlook the fact that the various Member States have different relationships with third countries. Legislation must therefore guarantee that each Member State is able to act and react to its own situation in relation to the world.
As the mechanism was difficult to use, it was not put into practice. I therefore endorse the move to make it more flexible. Furthermore, the availability of other avenues in terms of taking action has the potential to be useful and effective. I therefore feel that we should support the solution that has been reached.
. As I have stated in previous explanations of vote, the pressure put on the new Member States to incorporate the Community acquis into their national legislations is unacceptable. They are peddled the argument that failing to transpose law would block the growth of the European economy and would exacerbate regional disparities.
This is a policy based on double standards. On the one hand, it suggests that we must boost and develop the internal market, overcoming obstacles by harmonising national legislation, in order to allow goods, services and capital to move freely; whereas, on the other hand, it seeks to limit the movement of people from those countries and to restrict their rights.
The report before us does not take into account the specific characteristics of the new Member States and the fact that they lag behind the other Member States. It also fails to address the need to set out measures to support the running of the markets in such a way as to promote economic and social cohesion.
Cohesion policy needs increased funding to be set aside in the financial perspective, so as to foster integration on the basis of economic development criteria of promoting jobs and social inclusion and of breaking down the imbalances between the regions and countries of the enlarged EU. In that way, support to countries lagging behind in structural terms, such as Portugal, can be maintained.
( We believe that an efficient Internal Market in the EU is important. Naturally, the new Member States must also adapt to this. We object, however, to the adoption of political positions in the report’s explanatory statement and to the Commission providing extra resources for developing professional bodies in the new Member States.
. I voted in favour of this report, because in my opinion an accurate assessment of the situation in the new Member States must be carried out. Barriers to the movement of goods and services must be removed and replaced by open market conditions, so that opportunities can be created for these economies to grow.
Whilst I feel that it is first and foremost up to the private sector to make the most of these new opportunities, the public authorities must at the same time ensure that internal market directives are transposed correctly and on time.
Mr President, I wish to make a statement concerning the vote on Mr Coveney’s report on human rights. The Group of the European People’s Party (Christian Democrats) and European Democrats definitely welcomes the Coveney Report as a whole and has therefore voted in favour of its adoption. Like all Parliament’s reports on human rights, it does of course carry a political message, and Mr Coveney, for whom my Group has high regard, has managed to hold in balance the various political tendencies represented in this House. For this reason, I am all the more astonished and perturbed by the attitude of the Socialist Group in the European Parliament, which ended up abstaining from voting – despite having secured the acceptance of its two amendments on abortion – simply because its amendments relating to Cuba and Venezuela failed. That is politically inept. Acknowledging its importance, the PPE-DE Group voted in favour of the report as a whole.
I would, however, like to make it clear that we regard Amendments 8 and 9 with grave concern and have left it to our members to vote for or against them as a matter of conscience. Why is this so? Firstly, because the amendments call for access to abortion, which is hardly likely to be any sort of bulwark against human rights abuses. Their primary concern is with women who have been raped, even though rape is clearly condemned elsewhere in the report. Secondly, these amendments indirectly imply that abortion is a human right. Abortion, though, is nothing of the sort; on the contrary, it violates human rights. Even the United Nations understands that to be the case. Thirdly, Articles 8 and 9 go against the principle of subsidiarity. The EU has no power to deal with this matter, which is reserved to national jurisdiction, and so most members of our group, having been free to decide in accordance with conscience, have rejected these articles. I, myself, was one of those who did so.
This is not the first time that the left-wing groups in this House have sought to misuse the human rights report in order to make abortion more freely available. The mere fact that a majority wants to do this does not make it right. Nor is it binding, for the report as whole is not binding in its effects. The PPE-DE Group has therefore deliberately left these questions to the consciences of its Members and taken a negative line on the substance of Amendments 8 and 9.
I would not have asked for the floor if Mrs Stenzel had not attacked our group in such an unbecoming way, and one that is so extremely unworthy of a Member of this House. There are two things I would like to say to her. Where abortion is concerned, and in this debate, we respect the right of every Member to reach a decision in accordance with his or her conscience. Rarely in parliamentary debate is that necessary, and rarely do political groups have to allow their members the freedom to decide in accordance with their conscience. There are few such issues, but this is one of them.
Mrs Stenzel will not find it difficult, if she looks at the result of the vote, to see that the report would have been lost if our group had voted against it. A ‘no’ from our group would have been enough to throw the report out. There were certain key points in the report with which we did not agree, but we were quite satisfied with others. It was because we wanted to help this report gain a majority, while also wanting our scepticism to be visible, that we abstained. If she thinks that is bad form, then perhaps she should consider whether she is perhaps judging by the wrong criteria.
Thank you, Mr Schulz. I am not sure that your assumption is entirely correct.
. While able to agree with much of this report, I felt compelled to abstain because of the amendments embracing abortion on demand and the blanket attack on capital punishment, which I regard as legitimate where there is a transparently fair legal system based on due process of law. I particularly welcomed the report’s forthright affirmations against terrorism – including the declaration that there is a prime duty on democratic governments to dismantle terrorist networks – its denunciation of the Commission’s reversal of the embargo on arms sales to China and its identification of persecution in many countries throughout the world of citizens because of their Christian beliefs, though I would have liked it to have been more explicit and focused, particularly with regard to the appalling abuse of the rights of members of minority Protestant denominations in Eritrea, Vietnam, North Korea, Colombia, Burma, Indonesia, Laos, Egypt, China, Sri Lanka, Pakistan and elsewhere. The persecutions and imprisonments imposed on good citizens, whose only ‘crime’ is to live according to their sincere beliefs, is intolerable. Freedom of expression, assembly and religion must be defended throughout the world.
. I welcome the broad thrust of Simon Coveney’s report but I do not think it goes far enough in terms of recognising the urgent need for particular support for women who are the victims of violence and sexual abuse. The report denounces the impact of mass rape and recognises that victims of acts of sexual violence are put at risk of contracting HIV/AIDS. But it fails to offer these victims any immediate care. Because of this I support Amendment 8 which calls for such victims to have access to condoms, to prevent further spread of infection, and access to abortion in the event of unwanted pregnancy.
The report should also recognise, as is demanded in Amendment 9, that the only way we can ensure there is a proper response to acts of sexual violence is by giving full respect to reproductive health rights in the first place.
As far as I am concerned, sexual and reproductive health is a human right; a right that should be recognised fully and guaranteed to every man, woman and child in the Member States and throughout the world.
The report concerns the Annual Report on Human Rights in the World and the EU’s policy on the matter. The EU has a responsibility for human rights in its immediate neighbourhood, consisting mainly of countries in Eastern and Central Europe that are potential Member States. It is not, however, the EU’s task to guarantee human rights globally. That is the task of the UN.
There are positive aspects of the resolution, and we support these. They include the call for increased environmental work and support for the International Criminal Court. The resolution is largely, however, about strengthening the EU’s foreign policy role. We are therefore abstaining from voting on the resolution as a whole.
. I could write a great deal about this annual report by Parliament, which, in common with previous years, has been used as a means of political pressurising and meddling, in which countries seen as ‘friends’ are exempt from criticism, and the ‘others’, those countries deemed targets by the USA and EU, are criticised.
Among many examples, the report:
- glosses over the military occupation of Iraq by the USA and its allies – the occupying troops are euphemistically referred to as ‘military forces stationed in the country’;
- does not condemn the Israeli Government for the military occupation of Palestine or for building the fence; instead it expresses its ‘concern’ regarding the ‘security fence/separation barrier’;
Furthermore, it:
- ‘condemns’ the lifting of sanctions against Cuba by the Council, bringing it into line with the USA’s policy towards the country, and;
- astonishingly, calls on the Venezuelan Government to ensure ‘freedom of expression and free access to information’, when the overwhelming majority of media outlets in the country are controlled by forces that will stop at nothing to succeed in undermining democracy;
In spite of everything, this year’s report was only adopted by the Right. The number of votes in favour was much lower than the number of abstentions and of those who, like us, voted against.
. Every year, the European Parliament’s report on Human Rights tells the world how to respect these rights. However, it does not mention the situation in Member States of the European Union.
I wish to draw attention to the case of Marek Dochnal and Krzysztof Maciej Popenda, two Polish businessmen, who have been in captivity since October 2004. The charges against them have been changed several times, extending with no real legal basis the prosecution procedures which allow them to be detained. This is a violation of Article 6(2) of the ECHR on presumption of innocence. Their identities and photographs have been published, in contravention of Polish law, to try to put pressure on the judges. Information about their private and family lives, not connected with the legal investigation, has been also published, which breaches Article 8 of the ECHR.
These two men are victims of political persecution. Perhaps this persecution aims to refute the testimony of Mr Dochnal in front of the parliamentary committee investigating any links between certain Polish politicians and certain oil companies. I hope and trust that this Parliament will react against this abuse.
.  I voted against the Coveney report on the Annual Report on Human Rights in the World 2004 and the EU’s policy on the matter. This was because, provisions concerning the extension of so-called reproductive rights as a method of preventing the spread of AIDS were introduced into the report by the Left and the Liberals, in spite of opposition from a significant proportion of Members. According to the World Health Organisation, the term reproductive rights covers abortion. Provisions regarding swift access to abortion for rape victims were also introduced.
I believe abortion to be a morally unacceptable and cruel practice.
In view of the fact that opinion on abortion is so divided in Europe, I feel that such controversial provisions should not be included in any European Parliament document.
Even if the current differences of opinion on this matter are taken into account, given the current state of knowledge I do not believe that anyone can reasonably argue that abortion is definitely not an attack on human life.
These are the reasons why I was unable to vote in favour of a report containing such provisions.
. Within my group, the Confederal Group of the European United Left/Nordic Green Left, there has been considerable criticism of the selective nature of this proposal, and a number of my colleagues have therefore voted against it. No one denied that it contains many pertinent comments about human rights abuses outside of the European Union, but it is striking that countries such as Israel, Turkey and the Colombian government are being spared the sort of criticism that is levelled at Cuba, Venezuela and the Colombian guerrilla movements. In Venezuela, where most of the media are in the hands of the opposition, there is supposedly a lack of press freedom. This attitude creates the impression that allies never make mistakes and that others never do things right. Both left and right have a long tradition of selectiveness in their upholding of human rights, where a lack of human rights was particularly important as argument against political opponents. We must stop this practice and take seriously, rather than trivialise, criticism in respect of mistakes perpetrated by those we hold dear. If the Right had not just confirmed its rejection of the EU’s improved policy in respect of Cuba’s isolation by the US in a vote, despite criticism, I, along with Scandinavian and German colleagues, would still have voted in favour.
. I am unable to vote in favour of the report, as it is vague about some major human rights problems and ignores others completely. I will give five examples of this.
Firstly, no mention is made of the abuse and torture committed in Iraq by members of the US forces. No explicit reference is made to the persons who committed these offences. One looks in vain for calls for criminal proceedings to be brought before the International Criminal Court.
Secondly, no reference is made to the continuing occupation of Iraq, or to the violations of human rights that are going on there day in, day out. The report does not condemn this breach of international law.
Thirdly, the Western states’ wars of intervention and the violations of human rights associated with them are not discussed. Not one line of text is devoted to the Iraqi civilians – of whom there were over 100 000 – killed in the course of the onslaught by the ‘Coalition of the Willing’. There is no condemnation of the military interventions – described as ‘humanitarian interventions’ – on the pretext of combating terrorism, or of the ‘war of disarmament’, all of which happened in contravention of international law.
Fourthly, the risks to human rights arising from the militarisation of the EU, in particular as a result of it being enshrined in the EU’s Constitution, are not treated as an issue.
It is a scandal that no mention whatever is made of the human rights situation in Turkey, and the assertion that it will be considered in a separate report does nothing to remedy that omission. It is incomprehensible that this should be passed over in silence, particularly in view of the increasing number of human rights violations in the country.
. The overview of human rights protection around the world portrayed in Mr Coveney’s report is, unfortunately, an accurate one. Looking at this report from our privileged situation, living in this part of the world, one inevitably feels a duty to take concerted and effective action to protect human rights (and to protect democracy, because, let us not forget, these two concepts are intrinsically linked; without democracy, there is no human rights protection).
It is impossible to cover every aspect of such a broad issue, but there is one aspect that I wish to bring to the fore. I am concerned at the fact that it is not clear to many European politicians – albeit not only European politicians – that terrorism is the greatest threat to our societies and that it is a threat to our citizens (I shall not point out that they are innocent citizens, because that would suggest that there could be some sort of justification even if they were not innocent), to our societies, to the model that those societies represent and to democracy itself.
Lastly, let this report send out a clear message that Europe will be resolute in promoting human rights and democracy.
. I should like to congratulate Mr Coveney on this annual report and on the new system that he has introduced.
The final resolution places demands on the Communist regime in Cuba and vehemently condemns terrorism. These are areas that are especially close to my heart and that I have been pursuing as human rights coordinator for the Group of the European People’s Party (Christian Democrats) and European Democrats. I was pleased to see that attempts on the part of the communist and socialist left to remove the forthright condemnation of the Cuban dictatorship were defeated.
Other areas that I have been following with concern, such as the trafficking in human beings and human organs, were also addressed appropriately in this resolution, and that is something new and positive.
I deplore the Left’s manipulative strategy to present the right to abortion as a fundamental human right. They went as far as to block the vote on an oral amendment by the rapporteur that contained the following lines: ‘recognises the impact of mass rape in making women and girls vulnerable to contracting HIV/AIDS; calls on the EU to guarantee that all women and girls who are the victims of rape will have access to full medical care’. After this oral amendment was rejected, all of the amendments tabled in this House by the Left were adopted, yet the Left abstained from the final overall vote, which is evidence of their intention to manipulate an important overview of human rights to their own ends.
.  I voted against the Coveney report on the Annual Report on Human Rights in the World 2004 and the EU’s policy on the matter. This was because, provisions concerning the extension of so-called reproductive rights as a method of preventing the spread of AIDS were introduced into the report by the Left and the Liberals, in spite of opposition from a significant proportion of Members. According to the World Health Organisation the term reproductive rights covers abortion. Provisions regarding swift access to abortion for rape victims were also introduced.
I believe abortion to be a morally unacceptable and cruel practice.
In view of the fact that opinion on abortion is so divided in Europe I feel that such controversial provisions should not be included in any European Parliament document.
Even if the current differences of opinion on this matter are taken into account, given the current state of knowledge I do not believe that anyone can reasonably argue that abortion is definitely not an attack on human life.
These are the reasons why I was unable to vote in favour of a report containing such provisions.
. I would like to explain why we as a delegation have largely abstained on the Coveney Report. This report is very largely supported by us and we stand for the highest level of civil and political human rights throughout the world, good governance and democracy as the form of ideal government.
Nevertheless, our party has stated a policy position rejecting the International Criminal Court and therefore we cannot support Amendment 45. We are examining the issue of resiling the UN Geneva Convention on Refugees in order to regain control of immigration and asylum policy and therefore cannot support Amendment 35.
Similarly, we regard the death penalty for the most serious crimes and abortion as conscience issues and have no stated policies either way.
In the light of these considerations we have abstained overall.
. I am unable to vote in favour of the report. Although it does indeed mention a very large number of important points – such as the human rights violations in the Western Sahara, which is illegally occupied by Morocco, and which are often forgotten – it is generally characterised by a one-sided view of things, selectively castigating human rights violations particularly where it seems politically opportune to do so, and even going so far as to falsify the facts. Let me now name some of the important problem areas in terms of human rights to which no reference whatever is made.
Firstly, to talk in terms of restrictions on the free expression of opinion in Venezuela and to call upon the government to take appropriate action is positively grotesque in view of the fact that most of the media are owned by the opposition.
Secondly, the assessment of the situation in Columbia completely ignores the grave violations of human rights committed by the government and is framed as a one-sided condemnation of the guerrillas.
Thirdly, Parliament’s criticism of the EU’s cautious resumption of relations with Cuba is, in human rights terms, utterly beyond comprehension.
Fourthly, the grave problems with human rights in Turkey are not addressed at all.
The fact that the report scarcely discusses social and economic rights, and refrains without exception from any self-critical comment on the human rights situation in the EU and on the EU’s role in the world, is certainly problematic and goes against the principle that human rights are universal and indivisible.
All voters want the politicians they elect to stick to the platform on which they were elected.
I am a member of the Group of the European People’s Party (Christian Democrats) and European Democrats, and I made a commitment to respect the platform of Christian-democratic values represented by this group. These include supporting the principles of the protection and promotion of human dignity and, consequently, respect for the right to life and the uniqueness of every human being from conception to natural death.
When a political programme sets out values to promote, it is only natural to follow it, including in the voting lists.
The electorate does not like being betrayed by its elected representatives, particularly with regard to the essential values for which it elected us.
The protection of life at all times, from conception to natural death, is a non-negotiable part of any political calculation. According to the World Health Organisation’s definition, the concept of ‘sexual and reproductive health’ includes the reality of promoting the termination of unwanted pregnancies. That is why I voted against Amendments 8 and 9. As these amendments were adopted, they have amended the resolution in a way contrary to the PPE-DE Group’s platform of values.
. I support the PSE Group’s resolution (B6-0275/2005) and the joint resolution on the Commission Statement on the situation of Roma in the EU.
In 1984, Parliament first acknowledged that ‘gypsies still suffer discrimination in law and practice’ and called on governments of the Member States to eliminate all forms of discrimination against Roma.
Twenty-one years on, it is unfortunately the case that this conclusion endures: Roma and Travellers still suffer discrimination in law and practice.
The recent establishment of the European Commissioners’ Group on Fundamental Rights, Anti-Discrimination and Equal Opportunities, as well as the stated commitment of President Barroso to address the social exclusion of Roma and Travellers, are positive developments.
These must now be followed by concrete actions by the Commissioners’ Group and the relevant Directorates-General. The Commission has to address the social exclusion of Roma and Travellers in Member States, candidate countries and other countries outside the current borders of the Union, and act, as a matter of urgency, to curb the widespread anti-Roma and anti-Traveller sentiment in Europe. At the very least, this means full and correct application of Council Directive 2000/43/EC implementing the principle of equal treatment between persons irrespective of racial or ethnic origin.
. We voted in favour of this joint resolution, to which we also contributed, because we feel it is urgent to eliminate continuing and violent trends of racism and racial discrimination against Roma, and are conscious that any form of impunity for crimes motivated by anti-Gypysism and Romaphobia plays a role in weakening the rule of law and democracy, tends to encourage the recurrence of such crimes and requires resolute action for its eradication.
8 April has been designated International Roma Day and is considered to be the annual day of celebration for Roma, as well as an opportunity for raising awareness about Europe's largest ethnic minority and the extent of its social exclusion.
We feel it is important to vehemently condemn, once again, all forms of discrimination, including discrimination against Roma.
We expect their rights to be upheld in all Member States and that the Member States adopt the measures needed to combat the negative images that lead to discrimination, to hatred and to racism towards Roma and to combat ‘Romaphobia’ in all its forms, at local, regional, national or European level.
The EU is a union of values and is therefore responsible for maintaining respect for human rights within its borders. Therefore, the EU also has a role, via its Member States, in drawing attention to the vulnerable position of the Roma and in facilitating their integration into society.
. I and my British Conservative colleagues completely and unreservedly condemn all forms of racism and xenophobia. However, we are unable to support this resolution because we do not think that the cause of a specific minority group such as the Roma is furthered by ‘pigeon-holing’ them into a separate category, which runs the risk of increasing their isolation and marginalisation. Instead, we feel it is best to keep the fight against discrimination and prejudice, which the Roma undoubtedly face, within the mainstream of political, economic, and social policy.
.– The PASOK parliamentary group in the European Parliament will be voting in favour of the resolution on the Roma. Combating social exclusion and discrimination against the Roma in Europe, on the basis of today's resolution, must be a priority of the institutions of the European Union and of the Member States.
At the same time, it notes that the Member States of the Union have different definitions for national, ethnic and religious minorities and sections of the population within their borders, based on their laws and/or international conventions (as in the case of Greece) and that these must not under any circumstances be thought to be contested or affected by this resolution.
. Only seven out of the twenty-five EU Member States have a population that exceeds that of the Roma nation as a whole in the EU’s present and future territory. They are a nation without a state, and are considered a minority wherever they are, even if there are towns in which they represent the majority. If it is the case that many Roma people have become outsiders, unemployed as a result of poor education, and with an attitude that can easily provoke irritation in others, this is attributable to isolation and discrimination. We have a long tradition of driving those people away from one state to another, and of refusing to grant them civil rights because they can be considered aliens on account of their forced moves. In some cases, individuals are given the opportunity of integrating and being accepted by the majority, but the group as a whole is not. There are problems not only in a number of new Member States that joined in 2004 and in the two countries that will be acceding in 2007, but also in such old Member States as Greece and Italy. Since newcomers are refused shelter, schooling and an income, criminal activity represents these people’s only means of survival. That should really improve after the 90% majority for this resolution.
The outlook for society and medicine in Europe is gloomy. We talk about problems of inequality, waiting lists, and backward science and technology. The solutions recommended by Parliament will be just as ineffectual as those recommended by the Commission.
This desire for modernisation actually concerns European countries that are a long way from the French model. This system still protects us from the shortcomings that exist throughout the world. With regard to the ageing population, nobody will dare suggest that we finally return to a true pro-family policy that encourages a higher birth rate.
We should also be worried that this report on public health uses terms such as ‘market’ and ‘consumers’. More seriously, and for reasons that can only be guessed at, this report glorifies the European Constitution in Recital A. That Treaty is not yet in force and must be condemned as an instrument of social decline which threatens the health of the French people via a reduction to the lowest common denominator.
Finally, the issue of immigration is completely missing from the text. Paragraph 11 expresses a concern in administrative terms, whereas this is in fact a matter of the progressive annihilation of our societies, not to mention the future arrival in Europe of Turkey, for which reason we oppose a rejection of ‘social self-defence’.
. Social protection and health care systems are the responsibility of the Member States, and rightly so. It is also true that we wish to see the citizens of Europe enjoying the best, the most appropriate and the most effective social protection, and the same is true of health care.
That said, we must not overlook current predominant trends, especially the ageing of the population. In other words, we must urgently seek solutions to problems that are already apparent.
Lastly, I wish to point out that the broad consensus that this issue usually generates is a consensus based on the objectives and on what we want to accomplish, but not on the means and the methods. That is where the differences are clear and well-documented.
The Hughes report is about reforming the activities and organisation of the European Agency for Safety and Health at Work. The Harkin report is about reforming the European Foundation for the Improvement of Living and Working Conditions. The Cabrnoch report is about modernising social protection and developing good quality healthcare.
We believe that issues surrounding safety and health at work, social protection or healthcare are not the responsibility of the EU. These are issues that should be decided upon by each Member State. The aforementioned bodies should not be run by the EU but by the parties concerned and as non-governmental organisations. We also choose, therefore, to abstain from voting on the three reports.
. The Financial Services Action Plan came into being one year before the ‘Lisbon Strategy’, yet it is one of its key pillars.
The purpose of creating an internal market for financial services and integrating the capital markets is not only to liberalise the movement of capital even further, not only to provide large multinational corporations with the means to restructure and acquire capital at the lowest cost, not only to speed up the process of acquisitions and mergers at European level, but mainly to manage the enormous flow of finance released by the gradual privatisation of national pensions systems.
It is not a little ironic that, although the rapporteur is not satisfied, 39 of the Plan’s 42 legislative measures have already been adopted. In other words, the targets of this Plan are those areas with the best implementation, in light of the unambitious social targets set by the ‘Lisbon Strategy’.
What is more, all of this is wrapped up in technical jargon, is almost devoid of prudential rules, and leaves self-regulation to the discretion of those operating in the sector. More jobs and economic growth are promised, but the impact of the increasingly financial focus of the economy is shown in stark relief by the high number of financial crises at both regional and world level and by the drain of investment from production to capitalisation and speculation.
. For those like me who advocate the completion of the internal market – without which we would not be able to meet some of the Union’s prime objectives, such as those set out in the Lisbon Agenda – the successful integration of the financial markets is something to be welcomed.
The existence of an action plan for that purpose and the results that have come to light are cause for some satisfaction. There is more work to be done, however, which, as the report before us points out, must be accompanied by a suitable assessment of the measures that will need to be taken over time, so that a good proposal is not spoiled by too many or too few legal instruments.
Discharges of substances dangerous for the environment constitute an important political issue. We do not, however, believe that the EU needs to have a common strategy in terms of the Punta del Este Conference on Persistent Organic Pollutants. Individual Member States should each determine their national negotiating policies themselves.
I declare adjourned the session of the European Parliament.